Exhibit 10.5

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is entered into on December 7, 2005, but effective
as of November 30, 2005 (the “Effective Date”), by and among the parties listed
below:

 

SELLER:

 

NEPTUNE LEASING, INC.,

 

 

a Texas corporation

 

 

8101 West 34th Avenue

 

 

Amarillo, Texas 79159-1166

 

 

Telephone No.: (806) 355-5679

 

 

Facsimile No.: (806) 353-9611

 

 

 

 

 

GOLDEN SPREAD ENERGY, INC.,

 

 

a Texas corporation

 

 

8101 West 34th Avenue

 

 

Amarillo, Texas 79159-1166

 

 

Telephone No.: (806) 355-5679

 

 

Facsimile No.: (806) 353-9611

 

 

 

With a copy to:

 

Jeff Shrader

 

 

Joel Howard

 

 

Sprouse Shrader Smith, P.C.

 

 

701 South Taylor, Suite 500

 

 

P.O. Box 15008

 

 

Amarillo, Texas 79105-5008

 

 

Telephone No.: (806) 468-3300

 

 

Facsimile No.: (806) 373-3454

 

 

 

APOLLO PRODUCTION:

 

 

APOLLO PRODUCTION & OPERATING, INC.,

 

 

a Texas corporation

 

 

Mr. Dennis McLaughlin

 

 

3001 Knox

 

 

Suite 403

 

 

Dallas, Texas 75205

 

 

Telephone: (214) 389-9800

 

 

Facsimile No.: (214) 389-9806

 

 

 

 

 

APOLLO RESOURCES INTERNATIONAL, INC.

 

 

a Utah corporation

 

 

c/o Mr. Dennis McLaughlin

 

 

3001 Knox, Suite 407

 

 

Dallas, Texas 75205

 

 

Telephone: (214) 389-9800

 

 

Facsimile No.: (214) 389-9806

 

1

--------------------------------------------------------------------------------


 

With a copy to:

 

George Lowrance

 

 

Chappell, Hill & Lowrance, L.L.P.

 

 

2501 Parkview, Suite 220

 

 

Fort Worth, Texas 76102

 

 

Telephone No.: (817) 332-1800

 

 

Facsimile No.: (817) 332-1956

 

 

 

With a copy to:

 

Roger Crabb

 

 

Scheef & Stone, LLP

 

 

5956 Sherry Lane, Suite 1400

 

 

Dallas, Texas 75225

 

 

Telephone No.: (214) 706-4224

 

 

Facsimile No.: (214) 706-4242

 

RECITALS

 

WHEREAS, Mountain States Petroleum Corporation (“Mountain States”) is a
corporation organized under the laws of the State of Texas; and

 

WHEREAS, the issued and outstanding stock of Mountain States (the “Stock”) is
owned 49% by Neptune Leasing, Inc. (“Neptune”), and 51% by Golden Spread
Energy, Inc. (“Golden Spread”) (collectively, Neptune and Golden Spread may be
referred to herein as “Seller”),

 

WHEREAS, Apollo Production & Operating, Inc. (“Apollo Production”) is a
corporation organized under the laws of the State of Texas; and

 

WHEREAS, Apollo Production is a wholly owned subsidiary of Apollo Resources
International, Inc. (“Apollo”); and

 

WHEREAS, Apollo Production wishes to acquire the Stock and Seller wishes to sell
the Stock (hereinafter, Apollo Production, Apollo, and Seller may be referred to
jointly as the “Parties”); and

 

WHEREAS, Apollo will gain substantial benefit under this Agreement, and
therefore desires to enter into this Agreement, jointly and severally, with
Apollo Production, in order to ensure and guarantee payment and performance by
Apollo Production hereunder, and to make certain representations, warranties,
covenants and agreements; and

 

NOW, THEREFORE, subject to the terms and conditions herein expressed, the
Parties agree as follows:

 

AGREEMENT

 


1.                                      DEFINITIONS.


 


1.1.                              EXCEPT AS OTHERWISE PROVIDED OR UNLESS THE
CONTEXT OTHERWISE REQUIRES, AND IN ADDITION TO TERMS DEFINED IN OTHER PROVISIONS
OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED IN THIS
SECTION 1.1 WHEN CAPITALIZED AND USED IN THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


(A)                                  “AFFILIATE” OF A SPECIFIED PERSON SHALL
MEAN A PERSON THAT DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES,
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE PERSON
SPECIFIED, AND IN THE CASE OF A SPECIFIED PERSON WHO IS A NATURAL PERSON,
HIS/HER SPOUSE, HIS/HER ISSUE, HIS/HER PARENTS, HIS/HER ESTATE AND ANY TRUST
ENTIRELY FOR THE BENEFIT OF HIS/HER SPOUSE AND/OR ISSUE.


 


(B)                                 “AGREEMENT” SHALL MEAN THIS STOCK PURCHASE
AGREEMENT, INCLUDING THE SCHEDULES ATTACHED HERETO.


 


(C)                                  “BUSINESS DAY” SHALL MEAN ANY DAY DURING
WHICH THE CITIBANK, NA OFFICE AT 53RD AND PARK AVENUE, NEW YORK, NEW YORK IS
OPEN FOR BUSINESS.


 


(D)                                 “COLLATERAL AGREEMENTS” MEANS THE
DEVELOPMENT COMPANY LETTER AGREEMENT AND THE GAS SUPPLY MOU.


 


(E)                                  “COMMERCIALLY REASONABLE EFFORTS” MEANS
THOSE EFFORTS WHICH A PRUDENT BUSINESS PERSON WOULD EXERT USING SOUND BUSINESS
JUDGMENT IN LIKE CIRCUMSTANCES.


 


(F)                                    “CONFIDENTIALITY AGREEMENT” SHALL MEAN
THE CONFIDENTIALITY AGREEMENT DATED SEPTEMBER 26, 2005, BETWEEN MOUNTAIN STATES
AND APOLLO.


 


(G)                                 “DEVELOPMENT COMPANY LETTER AGREEMENT” MEANS
THE LETTER OF UNDERSTANDING AND INTENT BETWEEN APOLLO PRODUCTION &
OPERATING, INC., AND NEPTUNE LEASING, INC., EFFECTIVE AS OF NOVEMBER 30, 2005.


 


(H)                                 “DISCLOSURE SCHEDULE” SHALL MEAN THE
SCHEDULES ATTACHED TO THIS AGREEMENT.


 


(I)                                     “EFFECTIVE DATE” HAS THE MEANING GIVEN
TO IT IN THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT.


 


(J)                                     “EFFECTIVE CLOSING DATE” SHALL MEAN
NOVEMBER 30, 2005.


 


(K)                                  “GAS SUPPLY MOU” SHALL MEAN THE MEMORANDUM
OF UNDERSTANDING OF EVEN DATE HEREWITH BETWEEN APOLLO, APOLLO PRODUCTION, AND
ARIZONA LNG, L.L.C.


 


(L)                                     “GOVERNMENTAL APPROVALS” SHALL MEAN ANY
AUTHORIZATION, APPROVAL, CONSENT, LICENSE, REGISTRATION, LEASE, RULING, PERMIT,
TARIFF, CERTIFICATION, EXEMPTION, FILING OR REGISTRATION BY OR WITH ANY
GOVERNMENTAL AUTHORITY.


 


(M)                               “GOVERNMENTAL AUTHORITY” SHALL MEAN THE UNITED
STATES, ANY STATE, COUNTY, OR CITY, ANY POLITICAL SUBDIVISION, AGENCY, COURT OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, AND ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY, AGENCY OR BODY HAVING JURISDICTION OVER THE
RESPECTIVE ASSETS OR THE PERSON IN QUESTION.


 


(N)                                 “HLDM STOCK PURCHASE AGREEMENT” SHALL MEAN
THE STOCK PURCHASE AGREEMENT ENTERED INTO BETWEEN KEN KELLEY, APOLLO, AND APOLLO
LNG, INC., OF EVEN DATE HEREWITH.

 

3

--------------------------------------------------------------------------------


 


(O)                                 “KEN KELLEY” SHALL MEAN OLIVER KENDALL
KELLEY, A PERSON AND A RESIDENT OF POTTER COUNTY, TEXAS.


 


(P)                                 “KEN KELLEY GOODWILL” SHALL MEAN THE
PERSONAL EFFORTS AND CONTRIBUTIONS OF KEN KELLEY TO MOUNTAIN STATES, PRIOR TO
THE CLOSING UNDER THIS AGREEMENT.


 


(Q)                                 “KNOWLEDGE,” “KNOWN” AND “KNOWS,” SHALL MEAN
THE KNOWLEDGE, EITHER ACTUAL OR CONSTRUCTIVE (BASED UPON WHAT A REASONABLE
PERSON IN THE APPLICABLE POSITION WITH A PARTY SHOULD KNOW), OF (I) A
RESPONSIBLE OFFICER OF THAT PARTY AND (II) IN THE CASE OF THE KNOWLEDGE OF
SELLER, AND WITHOUT LIMITING CLAUSE (I) ABOVE, THE RESPONSIBLE OFFICERS OF
NEPTUNE, GOLDEN SPREAD, AND MOUNTAIN STATES AND EACH OF KEN KELLEY, ERIC
ALEXANDER AND STEVE BARTLETT AND (III) IN THE CASE OF THE KNOWLEDGE OF APOLLO
PRODUCTION AND OF APOLLO, AND WITHOUT LIMITING CLAUSE (I) ABOVE, THE RESPONSIBLE
OFFICERS OF APOLLO PRODUCTION, APOLLO AND EACH OF DENNIS MCLAUGHLIN, MARK
ARIAIL, LYLE JUSTUS, WAYNE MCPHERSON AND CHRISTOPHER CHAMBERS. 

 


(R)                                    “LAW” OR “LAWS” SHALL MEAN ANY
CONSTITUTION, STATUTE, CODE, REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER,
DECREE, RULING, CHARGE, OR OTHER RESTRICTION (INCLUDING APPLICABLE PERMITS AND
GOVERNMENTAL APPROVALS) OF ANY APPLICABLE GOVERNMENTAL AUTHORITY.


 


(S)                                  “LIENS” SHALL MEAN ANY LIEN, CHARGE,
HYPOTHECATION, PLEDGE, MORTGAGE, TITLE RETENTION AGREEMENT, SECURITY INTEREST,
ADVERSE CLAIM, OPTION, OR PLEDGE OF ANY NATURE, KIND OR DESCRIPTION WHATSOEVER
AND ANY AGREEMENT TO CREATE ANY OF THE FOREGOING.


 


(T)                                    “LOSSES” SHALL MEAN ANY AND ALL
LIABILITIES, PAYMENTS, LOSSES, SUITS, CLAIMS, COSTS, OR EXPENSES (INCLUDING
ATTORNEYS FEES AND COSTS OF INVESTIGATION INCURRED IN DEFENDING AGAINST SUCH
LIABILITIES, PAYMENTS, LOSSES, SUITS, CLAIMS, COSTS OR EXPENSES).


 


(U)                                 “MATERIAL ADVERSE EFFECT” OR “MATERIAL
ADVERSE CHANGE” SHALL MEAN ANY CHANGE IN OR EFFECT ON, MOUNTAIN STATES, APOLLO
PRODUCTION OR APOLLO, AS THE CASE MAY BE (INCLUDING THE BUSINESSES THEREOF)
WHICH IS, OR REASONABLY COULD BE EXPECTED TO BE, MATERIALLY ADVERSE TO THE
BUSINESS, OPERATIONS, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF
SUCH ENTITY.


 


(V)                                 “ORDINARY COURSE OF BUSINESS” SHALL MEAN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST CUSTOM AND PRACTICE (INCLUDING
WITH RESPECT TO QUANTITY, QUALITY AND FREQUENCY).


 


(W)                               “PERSON” SHALL MEAN AND INCLUDE AN
INDIVIDUAL,  PARTNERSHIP,  LIMITED PARTNERSHIP,  LIMITED LIABILITY COMPANY, 
CORPORATION,  ASSOCIATION,  JOINT STOCK COMPANY,  TRUST,  JOINT VENTURE,
UNINCORPORATED ORGANIZATION, OR A GOVERNMENTAL AUTHORITY.


 


(X)                                   “RESPONSIBLE OFFICER” SHALL MEAN, WITH
RESPECT TO ANY PERSON, THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT, THE
RESPECTIVE VICE PRESIDENTS IN CHARGE OF OPERATIONS, LEGAL, FINANCE, AND
ACCOUNTING OF SUCH PERSON AND, IN EACH CASE, ANY PERSON FULFILLING SUBSTANTIALLY
THE SAME ROLE FOR SUCH PERSON, HOWEVER DESIGNATED.

 

4

--------------------------------------------------------------------------------


 


(Y)                                 “TRANSFER AND EXCHANGE AGREEMENT” SHALL MEAN
THE TRANSFER AND EXCHANGE AGREEMENT BETWEEN NEPTUNE, GOLDEN SPREAD, APOLLO, AND
APOLLO LNG, INC., OF EVEN DATE HEREWITH.


 


1.2.                              RULES OF INTERPRETATION.


 


(A)                                  THE SINGULAR INCLUDES THE PLURAL, AND THE
PLURAL INCLUDES THE SINGULAR.


 


(B)                                 A REFERENCE TO ANY LAW INCLUDES ANY
AMENDMENT OR MODIFICATION THERETO, ALL RULES AND REGULATIONS PROMULGATED UNDER
SUCH LAW AND ALL ADMINISTRATIVE AND JUDICIAL AUTHORITY EXERCISABLE THEREUNDER.


 


(C)                                  A REFERENCE TO ANY CONTRACT, AGREEMENT OR
INSTRUMENT INCLUDES ANY AMENDMENT OR MODIFICATION THERETO INCLUDING BY WAIVER OR
CONSENT.


 


(D)                                 A REFERENCE TO PERSON INCLUDES ITS PERMITTED
SUCCESSORS AND ASSIGNS.


 


(E)                                  ANY DATE SPECIFIED FOR ANY ACTION THAT IS
NOT A BUSINESS DAY SHALL BE DEEMED TO MEAN THE FIRST BUSINESS DAY AFTER SUCH
DATE.


 


(F)                                    THIS AGREEMENT SHALL BE DEEMED TO HAVE
BEEN DRAFTED BY EACH PARTY HERETO AND THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY AS A PRINCIPAL DRAFTS PERSON.


 


2.                                      AGREEMENT FOR PURCHASE AND SALE OF
STOCK.


 


2.1.                              PURCHASE AND SALE OF STOCK.  UPON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, THE SELLER SHALL SELL
TO APOLLO PRODUCTION, AND APOLLO PRODUCTION SHALL PURCHASE FROM SELLER THE STOCK
FOR AN AGGREGATE PURCHASE PRICE EQUAL TO TWENTY FIVE MILLION (25,000,000) SHARES
OF COMMON STOCK IN APOLLO (THE “APOLLO SHARES”) SUBJECT TO RULE 144 OF THE
FEDERAL SECURITIES ACT OF 1934, AS AMENDED. AT THE CLOSING REFERRED TO IN
SECTION 3.1 HEREOF :


 


(A)                                  THE SELLER SHALL SELL, ASSIGN, TRANSFER AND
DELIVER TO APOLLO PRODUCTION THE STOCK REPRESENTING 100% OF THE ISSUED AND
OUTSTANDING COMMON STOCK OF MOUNTAIN STATES AND SHALL REPRESENT TO APOLLO
PRODUCTION THAT THERE ARE NO ADDITIONAL SHARES OF STOCK IN MOUNTAIN STATES OF
ANY NATURE OR OF ANY CATEGORY AND SHALL DELIVER THE CERTIFICATES REPRESENTING
SUCH STOCK ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN BLANK; AND


 


(B)                                 APOLLO PRODUCTION SHALL ACCEPT AND PURCHASE
THE STOCK FROM THE SELLER AND IN PAYMENT THEREOF SHALL DELIVER TO SELLER AND KEN
KELLEY THE APOLLO SHARES.  THE APOLLO SHARES SHALL BE APPORTIONED BETWEEN SELLER
AND KEN KELLEY AS FOLLOWS:  20,250,000 SHARES SHALL BE ALLOCATED TO SELLER, AND
4,750,000 SHARES ALLOCATED TO KEN KELLEY IN CONSIDERATION FOR THE KEN KELLEY
GOODWILL.


 


3.                                      CLOSING


 


3.1.                              CLOSING AND PREPARATION THEREFOR.  THE CLOSING
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT (“CLOSING”) SHALL BE
TRANSACTED ON THE DATE FIVE (5) DAYS AFTER ALL CONDITIONS SET FORTH IN SECTIONS
5.1 AND 5.2 HAVE BEEN SATISFIED OR WAIVED, OR SUCH OTHER DATE AS MAY BE

 

5

--------------------------------------------------------------------------------


 


MUTUALLY AGREED TO BY SELLER AND APOLLO PRODUCTION,  BUT, IN NO EVENT, AFTER
DECEMBER 7, 2005 (THE “CLOSING DATE”) AND SHALL OCCUR AT THE OFFICES OF SPROUSE
SHRADER SMITH, P.C., AMARILLO, TEXAS, OR SUCH OTHER LOCATION AS THE PARTIES MAY
AGREE, PROVIDED THAT THE DATE OF CLOSING SHALL BE DEEMED TO BE THE EFFECTIVE
CLOSING DATE.


 


3.2.                              CLOSING OBLIGATIONS OF APOLLO PRODUCTION.  AT
OR BEFORE THE CLOSING, APOLLO PRODUCTION SHALL DELIVER TO SELLER THE FOLLOWING:


 


(A)                                  THE APOLLO SHARES, FREE AND CLEAR OF ALL
LIENS.  THE CERTIFICATES REPRESENTING THE APOLLO SHARES SHALL BEAR THE
RESTRICTIVE LEGEND CUSTOMARILY PLACED ON SECURITIES THAT HAVE NOT BEEN
REGISTERED UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND SHALL BE
ACCOMPANIED BY STOCK POWERS AS REQUIRED BY THIS AGREEMENT, AND ANY OTHER
DOCUMENTS THAT ARE NECESSARY TO TRANSFER TO SELLER GOOD TITLE TO ALL THE APOLLO
SHARES, ALL OF WHICH SHALL BE IN FORM ACCEPTABLE TO COUNSEL FOR SELLER.


 


(B)                                 CERTIFIED RESOLUTIONS OF THE BOARD OF
DIRECTORS OF APOLLO PRODUCTION AND APOLLO, AUTHORIZING OR RATIFYING THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND ALL RELATED DOCUMENTS
AND INSTRUMENTS, DULY CERTIFIED BY THE SECRETARY OF APOLLO PRODUCTION AND THE
SECRETARY OF APOLLO.


 


(C)                                  A CERTIFICATE FROM THE SECRETARY OF STATE
OF TEXAS CERTIFYING THAT APOLLO PRODUCTION IS A CORPORATION ORGANIZED UNDER AND
IN GOOD STANDING IN THE STATE OF TEXAS, AND A CERTIFICATE FROM THE SECRETARY OF
STATE OF UTAH CONFIRMING THAT APOLLO IS A CORPORATION ORGANIZED UNDER AND IN
GOOD STANDING IN THE STATE OF UTAH.


 


(D)                                 THE CERTIFICATES, INSTRUMENTS, AND OTHER
DOCUMENTS PROVIDED FOR IN SECTION 5.2 HEREOF.


 


(E)                                  SUCH OTHER DOCUMENTS AS SELLER’S COUNSEL
MAY REASONABLY REQUEST TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.3.                              CLOSING OBLIGATIONS OF SELLER.  AT OR BEFORE
THE CLOSING, SELLER SHALL DELIVER TO APOLLO PRODUCTION THE FOLLOWING:


 


(A)                                  THE STOCK, FREE AND CLEAR OF ALL LIENS. 
THE CERTIFICATES REPRESENTING THE STOCK SHALL BEAR THE RESTRICTIVE LEGEND
CUSTOMARILY PLACED ON SECURITIES THAT HAVE NOT BEEN REGISTERED UNDER APPLICABLE
FEDERAL AND STATE SECURITIES LAWS, AND SHALL BE ACCOMPANIED BY STOCK POWERS AS
ARE REQUIRED BY THIS AGREEMENT, AND ANY OTHER DOCUMENTS THAT ARE NECESSARY TO
TRANSFER TO APOLLO PRODUCTION GOOD TITLE TO ALL OF THE STOCK, ALL OF WHICH SHALL
BE IN FORM ACCEPTABLE TO COUNSEL FOR APOLLO PRODUCTION.


 


(B)                                 CERTIFIED RESOLUTIONS OF THE BOARDS OF
DIRECTORS OF NEPTUNE, GOLDEN SPREAD, AND MOUNTAIN STATES, AUTHORIZING OR
RATIFYING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL
RELATED DOCUMENTS AND INSTRUMENTS.


 


(C)                                  A CERTIFICATE FROM THE NEW MEXICO SECRETARY
OF STATE CONFIRMING THAT MOUNTAIN STATES IS A CORPORATION IN GOOD STANDING IN
THE STATE OF NEW MEXICO.

 

6

--------------------------------------------------------------------------------


 


(D)                                 RELEASES OF ANY LIENS AGAINST ANY OF THE
STOCK OR THE ASSETS OF MOUNTAIN STATES, OTHER THAN ANY LIENS EXPRESSLY PERMITTED
UNDER THIS AGREEMENT.


 


(E)                                  COPIES OF LETTERS FROM MOUNTAIN STATES TO
ALL MATERIAL VENDORS AND SUPPLIERS ADVISING THEM OF THE SALE, WHICH LETTERS WILL
BE MAILED BY SELLER PROMPTLY FOLLOWING THE CLOSING TO ALL OF THEIR VENDORS AND
SUPPLIERS.


 


(F)                                    THE CERTIFICATES, INSTRUMENTS, AND OTHER
DOCUMENTS PROVIDED FOR IN SECTION 5.1 HEREOF.


 


(G)                                 SUCH OTHER DOCUMENTS AS APOLLO’S COUNSEL MAY
REASONABLY REQUEST TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.4.                              RISK OF LOSS.  PENDING THE CLOSING, MOUNTAIN
STATES SHALL BEAR ALL RISK OF LOSS, DAMAGE OR DESTRUCTION SUFFERED BY MOUNTAIN
STATES.  IN THE EVENT OF ANY MATERIAL LOSS, DAMAGE OR DESTRUCTION TO THE ASSETS
OF MOUNTAIN STATES PRIOR TO THE CLOSING, WHICH CANNOT BE REPAIRED PRIOR TO THE
CLOSING, APOLLO PRODUCTION MAY, IN THE EXERCISE OF ITS SOLE JUDGMENT (A) DECLARE
THE AGREEMENT TO BE NULL AND VOID; OR (B) WAIVE THE LOSS, DAMAGE OR DESTRUCTION
AND ACCEPT THE ASSETS OF MOUNTAIN STATES IN AN “AS IS, HOW IS, WHERE IS”
CONDITION.  IN SUCH EVENT, ANY INSURANCE PROCEEDS RECEIVED BY MOUNTAIN STATES
FROM SUCH LOSS, DAMAGE OR DESTRUCTION SHALL BE RETAINED IN MOUNTAIN STATES.
PENDING THE CLOSING, APOLLO PRODUCTION AND APOLLO SHALL BEAR ALL RISK OF LOSS,
DAMAGE OR DESTRUCTION SUFFERED BY APOLLO PRODUCTION OR BY APOLLO, RESPECTIVELY. 
IN THE EVENT OF ANY MATERIAL LOSS, DAMAGE OR DESTRUCTION TO THE ASSETS OF APOLLO
PRODUCTION OR OF APOLLO PRIOR TO THE CLOSING, WHICH CANNOT BE REPAIRED PRIOR TO
THE CLOSING, SELLER MAY, (A) IN THE EXERCISE OF ITS SOLE JUDGMENT DECLARE THE
AGREEMENT TO BE NULL AND VOID; OR (B) WAIVE THE LOSS, DAMAGE, OR DESTRUCTION AND
CLOSE THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY SHALL IMMEDIATELY NOTIFY
THE OTHER PARTY OF ANY LOSS, DAMAGE OR DESTRUCTION TO ITS PROPERTIES, AS
CONTEMPLATED PURSUANT TO THIS SECTION 3.4.


 


4.                                      OTHER AGREEMENTS


 


4.1.                              ENVIRONMENTAL.  IT IS SPECIFICALLY UNDERSTOOD
AND AGREED BY THE PARTIES THAT, AS DESCRIBED ON SCHEDULE 4.1, AND MADE A PART
HEREOF BY REFERENCE, SELLER HAS PROVIDED A TRUE AND COMPLETE COPY OF PHASE I
ENVIRONMENTAL SURVEYS (THE “ENVIRONMENTAL SURVEYS”) OF ALL OF THE REAL PROPERTY
OWNED BY MOUNTAIN STATES.  THE PARTIES AGREE THAT, AS OF THE DATE OF THE
CLOSING, THE ENVIRONMENTAL SURVEYS SHALL BE CONCLUSIVELY PRESUMED TO BE AN
ACCURATE REFLECTION OF THE ENVIRONMENTAL CONDITIONS OF ALL OF THE REAL PROPERTY
ADDRESSED BY THE ENVIRONMENTAL SURVEYS.  THE PARTIES FURTHER AGREE THAT THE
ENVIRONMENTAL SURVEYS, WHETHER THEY ARE FULLY EXECUTED OR NOT, SHALL BE
CONCLUSIVELY PRESUMED BY THE PARTIES TO BE TRUE AND COMPLETE.


 


4.2.                              APOLLO PRODUCTION’S ACCESS TO RECORDS.  UPON
THE MUTUAL EXECUTION OF THIS AGREEMENT, SELLER SHALL GIVE APOLLO PRODUCTION, ITS
COUNSEL, ACCOUNTANTS, LENDERS, AND OTHER DESIGNATED AGENTS FULL ACCESS, AT
REASONABLE TIMES AND ON REASONABLE NOTICE BUT WITHOUT ANY UNREASONABLE
DISRUPTION TO SELLER’S OR MOUNTAIN STATES’ BUSINESSES, TO ALL RECORDS, ASSETS,
PROPERTIES AND OPERATIONS PERTAINING TO MOUNTAIN STATES.


 

The activities described in Section 4.1 and Section 4.2  shall be referred to in
this Agreement as “Apollo’s Due Diligence Review.”

 

7

--------------------------------------------------------------------------------


 


4.3.                              APOLLO’S DUE DILIGENCE REVIEW.  APOLLO’S DUE
DILIGENCE REVIEW SHALL ALSO BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  APOLLO’S DUE DILIGENCE REVIEW SHALL BE
SCHEDULED THROUGH DESIGNATED REPRESENTATIVE(S) OF SELLER AND SELLER SHALL HAVE
THE RIGHT TO ACCOMPANY APOLLO PRODUCTION’S EMPLOYEES, REPRESENTATIVES AND AGENTS
AS THEY PERFORM APOLLO’S DUE DILIGENCE REVIEW;


 


(B)                                 APOLLO PRODUCTION SHALL NOT DISCLOSE OR
ALLOW ITS EMPLOYEES, REPRESENTATIVES OR AGENTS TO DISCLOSE THE PURPOSES FOR
APOLLO’S DUE DILIGENCE REVIEW, WITHOUT THE CONSENT OF SELLER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;


 


(C)                                  APOLLO PRODUCTION SHALL OBTAIN THE PRIOR
APPROVAL OF SELLER BEFORE CONDUCTING ANY DISCUSSIONS WITH SELLER’S EMPLOYEES,
VENDORS, CUSTOMERS OR SERVICE PROVIDERS, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED;


 


(D)                                 APOLLO PRODUCTION SHALL INDEMNIFY SELLER AND
MOUNTAIN STATES AGAINST ANY PHYSICAL DAMAGE OR INJURY TO PROPERTY OR PERSONS OR
FOR ANY LOSS OR DAMAGE PROXIMATELY ARISING FROM APOLLO’S DUE DILIGENCE REVIEW; 


 


(E)                                  EXCEPT AS OTHERWISE REQUIRED BY LAW, ANY
INFORMATION CONCERNING MOUNTAIN STATES’ PROPERTIES GATHERED BY APOLLO PRODUCTION
AS THE RESULT OF, OR IN CONNECTION WITH, APOLLO’S DUE DILIGENCE REVIEW SHALL BE
KEPT CONFIDENTIAL AND SHALL NOT BE REVEALED TO, OR DISCUSSED WITH, ANYONE OTHER
THAN REPRESENTATIVES OF APOLLO PRODUCTION OR REPRESENTATIVES OF SELLER;


 


(F)                                    APOLLO PRODUCTION SHALL BEAR ALL COSTS
AND EXPENSES OF APOLLO’S DUE DILIGENCE REVIEW.


 


(G)                                 FROM THE EFFECTIVE DATE THROUGH THE CLOSING
DATE, SELLER SHALL NOTIFY APOLLO PRODUCTION PROMPTLY OF (I) ANY ACTIONS OR
PROCEEDINGS THREATENED OR COMMENCED AGAINST SELLER OR MOUNTAIN STATES OR AGAINST
ANY OFFICER, DIRECTOR, AFFILIATE, EMPLOYEE, PROPERTIES OR ASSETS OF SELLER OR
MOUNTAIN STATES WHICH COULD IMPAIR SELLER’S ABILITY TO PERFORM THEIR OBLIGATIONS
UNDER THIS AGREEMENT, AND (II) ANY REQUEST FOR ADDITIONAL INFORMATION OR
DOCUMENTARY MATERIALS BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(H)                                 SELLER SHALL DELIVER PROMPTLY UPON REQUEST
TO APOLLO PRODUCTION, COPIES OR ORIGINALS OF MINUTE BOOKS, PROPERTY FILES,
ACCOUNTING AND TAX RECORDS, AND OTHER MATERIAL RECORDS IN WHATEVER FORM OR
MEDIUM THAT RELATE TO THE BUSINESS OR ASSETS OF MOUNTAIN STATES, AND THAT ARE IN
THE POSSESSION OR CONTROL OF SELLERS OR MOUNTAIN STATES, AND APOLLO PRODUCTION
SHALL RECEIVE POSSESSION OF ALL ORIGINAL RECORDS, TO THE EXTENT THEY ARE IN THE
POSSESSION OF MOUNTAIN STATES OR SELLER AND, IN THE EVENT SUCH ORIGINALS ARE NOT
SO POSSESSED, THEN TRUE, COMPLETE AND ACCURATE COPIES THEREOF.


 


4.4.                              SELLER’S CONDUCT OF BUSINESS.  WITHOUT IN ANY
WAY LIMITING ANY OTHER OBLIGATION OF SELLER PURSUANT TO THIS AGREEMENT, FROM THE
EFFECTIVE DATE UNTIL THE CLOSING, SELLER SHALL CAUSE MOUNTAIN STATES TO
(A) MAINTAIN ITS BOOKS AND RECORDS IN ACCORDANCE WITH PAST PRACTICES; (B) COMPLY
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS; (C) CONDUCT ITS BUSINESS IN
THE ORDINARY COURSE OF BUSINESS; (D) MAINTAIN INSURANCE ON THE ASSETS AND
OPERATIONS OF ITS BUSINESS IN

 

8

--------------------------------------------------------------------------------


 


AMOUNTS AND WITH COVERAGE AT LEAST AS GREAT AS THE AMOUNTS AND COVERAGE
PRESENTLY MAINTAINED BY MOUNTAIN STATES; (E) NOT DO ANY ACT OR OMIT TO DO ANY
ACT, OR PERMIT ANY ACT OR OMISSION TO ACT, WHICH WOULD CAUSE A BREACH OF ANY
CONTRACT, COMMITMENT OR OBLIGATION FOR WHICH APOLLO PRODUCTION OR APOLLO WOULD
BE LIABLE OR WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  SELLER WILL NOT TAKE
OR PERMIT ANY ACTION TO BE TAKEN WHICH WOULD RESULT IN ANY REPRESENTATION OR
WARRANTY OF SELLER OR MOUNTAIN STATES HEREIN BECOMING UNTRUE OR INCORRECT IN ANY
MATERIAL RESPECT.


 


4.5.                              EMPLOYEES.  AS OF THE EFFECTIVE DATE, MOUNTAIN
STATES DOES NOT HAVE ANY EMPLOYEES.  SELLER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS APOLLO PRODUCTION FROM ANY AND ALL OBLIGATIONS, CLAIMS, LOSSES, OR
EXPENSES ASSOCIATED IN ANY MANNER WITH MOUNTAIN STATES’ FORMER EMPLOYEES AND
COBRA PARTICIPANTS’ RIGHTS TO GROUP HEALTH COVERAGE BENEFITS AFTER THEIR
EMPLOYMENT TERMINATION.


 


4.6.                              SELLER’S ACCESS TO RECORDS.  UPON THE MUTUAL
EXECUTION OF THIS AGREEMENT, APOLLO PRODUCTION SHALL GIVE SELLER, SELLER’S
COUNSEL, ACCOUNTANTS, LENDERS, AND OTHER DESIGNATED AGENTS FULL ACCESS, AT
REASONABLE TIMES AND ON REASONABLE NOTICE BUT WITHOUT ANY UNREASONABLE
DISRUPTION TO APOLLO PRODUCTION’S BUSINESS, TO ALL RECORDS, ASSETS, PROPERTIES
AND OPERATIONS PERTAINING TO APOLLO PRODUCTION. THE ACTIVITIES DESCRIBED IN THIS
SECTION SHALL BE REFERRED TO AS THE “SELLER’S DUE DILIGENCE REVIEW”.


 


4.7.                              SELLER’S DUE DILIGENCE REVIEW.  SELLER’S DUE
DILIGENCE REVIEW SHALL ALSO BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  SELLER’S DUE DILIGENCE REVIEW SHALL BE
SCHEDULED THROUGH DESIGNATED REPRESENTATIVE(S) OF APOLLO PRODUCTION, AND SHALL
HAVE THE RIGHT TO ACCOMPANY SELLER’S EMPLOYEES, REPRESENTATIVES AND AGENTS AS
THEY PERFORM SELLER’S DUE DILIGENCE REVIEW ON THEIR RESPECTIVE PROPERTIES AND
ASSETS;


 


(B)                                 SELLER SHALL NOT DISCLOSE OR ALLOW ITS
EMPLOYEES, REPRESENTATIVES OR CONSULTANTS TO DISCLOSE THE PURPOSES FOR SELLER’S
DUE DILIGENCE REVIEW, WITHOUT THE CONSENT OF APOLLO PRODUCTION, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;


 


(C)                                  SELLER SHALL OBTAIN THE PRIOR APPROVAL OF
APOLLO PRODUCTION BEFORE CONDUCTING ANY DISCUSSIONS WITH APOLLO PRODUCTION’S
EMPLOYEES, VENDORS, CUSTOMERS OR SERVICE PROVIDERS, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED;


 


(D)                                 SELLER SHALL INDEMNIFY APOLLO PRODUCTION
AGAINST ANY PHYSICAL DAMAGE OR INJURY TO PROPERTY OR PERSONS OR FOR ANY LOSS OR
DAMAGE PROXIMATELY ARISING FROM SELLER’S DUE DILIGENCE REVIEW; 


 


(E)                                  EXCEPT AS OTHERWISE REQUIRED BY LAW, ANY
INFORMATION CONCERNING APOLLO PRODUCTION’S PROPERTIES GATHERED BY SELLER AS THE
RESULT OF, OR IN CONNECTION WITH, SELLER’S DUE DILIGENCE REVIEW SHALL BE KEPT
CONFIDENTIAL AND SHALL NOT BE REVEALED TO, OR DISCUSSED WITH, ANYONE OTHER THAN
REPRESENTATIVES OF SELLER;


 


(F)                                    FROM THE EFFECTIVE DATE THROUGH THE
CLOSING DATE, APOLLO PRODUCTION AND APOLLO SHALL NOTIFY SELLER PROMPTLY OF
(I) ANY ACTIONS OR PROCEEDINGS THREATENED OR COMMENCED

 

9

--------------------------------------------------------------------------------


 


AGAINST APOLLO PRODUCTION OR APOLLO OR AGAINST ANY OFFICER, DIRECTOR, AFFILIATE,
EMPLOYEE, PROPERTIES OR ASSETS OF APOLLO OR APOLLO PRODUCTION WHICH COULD IMPAIR
APOLLO’S OR APOLLO PRODUCTION’S ABILITY TO PERFORM THEIR OBLIGATIONS UNDER THIS
AGREEMENT, AND (II) ANY REQUEST FOR ADDITIONAL INFORMATION OR DOCUMENTARY
MATERIALS BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


4.8.                              APOLLO PRODUCTION’S AND APOLLO’S CONDUCT OF
BUSINESS.  WITHOUT IN ANY WAY LIMITING ANY OTHER OBLIGATION OF THE SELLER
PURSUANT TO THIS AGREEMENT, FROM THE EFFECTIVE DATE UNTIL THE CLOSING, APOLLO
PRODUCTION AND APOLLO SHALL (A) MAINTAIN THEIR BOOKS AND RECORDS IN ACCORDANCE
WITH PAST PRACTICES; (B) COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS; (C) CONDUCT THEIR BUSINESS IN THE ORDINARY COURSE OF BUSINESS;
(D) MAINTAIN INSURANCE ON THE ASSETS AND OPERATIONS OF THEIR BUSINESS IN AMOUNTS
AND WITH COVERAGE AT LEAST AS GREAT AS THE AMOUNTS AND COVERAGE PRESENTLY
MAINTAINED BY THEM; (E) NOT DO ANY ACT OR OMIT TO DO ANY ACT, OR PERMIT ANY ACT
OR OMISSION TO ACT, WHICH WOULD CAUSE A BREACH OF ANY CONTRACT, COMMITMENT OR
OBLIGATION FOR WHICH SELLER WOULD BE LIABLE OR WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT.  APOLLO PRODUCTION AND APOLLO WILL NOT TAKE OR PERMIT ANY ACTION
TO BE TAKEN WHICH WOULD RESULT IN ANY REPRESENTATION OR WARRANTY OF EITHER OF
APOLLO PRODUCTION OR APOLLO HEREIN BECOMING UNTRUE OR INCORRECT IN ANY MATERIAL
RESPECT.


 


4.9.                              RECORDS.  AFTER THE CLOSING, APOLLO PRODUCTION
SHALL MAINTAIN THE BOOKS AND RECORDS RELATING TO MOUNTAIN STATES IN AN ORDERLY
AND BUSINESSLIKE FASHION AND SHALL PERMIT SELLERS TO HAVE REASONABLE ACCESS AT
SELLER’S EXPENSE TO SUCH BOOKS AND RECORDS IN CONNECTION WITH THE PREPARATION OF
SELLER’S FINANCIAL REPORTS, TAX RETURNS, TAX AUDITS, THE DEFENSE OR PROSECUTION
OF LITIGATION (INCLUDING ARBITRATION), OR ANY OTHER REASONABLE NEED OF SELLER TO
CONSULT SUCH BOOKS AND RECORDS.


 


4.10.                        CERTIFICATE OF CLEARANCE.  THE SELLER SHALL
EXERCISE COMMERCIALLY REASONABLY EFFORTS TO DELIVER TO APOLLO PRODUCTION, AS
SOON AS PRACTICABLE FOLLOWING CLOSING, CERTIFICATES OF CLEARANCE FROM THE
ARIZONA DEPARTMENT OF REVENUE, DATED WITHIN A REASONABLE TIME PERIOD SUBSEQUENT
TO THE CLOSING, ADDRESSED TO MOUNTAIN STATES, VERIFYING THE TIMELY FILING OF AND
REQUIRED TRANSACTION PRIVILEGE, SALES AND/OR USE TAX, INCOME TAX AND
UNEMPLOYMENT AND WITHHOLDING TAX RETURNS BY MOUNTAIN STATES, AND PAYMENT BY
MOUNTAIN STATES OF ALL AMOUNTS DUE.


 


5.                                      CONDITIONS PRECEDENT TO THE PARTIES’
OBLIGATIONS TO CLOSE


 


5.1.                              CONTINGENCIES OF APOLLO.  APOLLO PRODUCTION’S
OBLIGATION TO PURCHASE THE STOCK AND APOLLO PRODUCTION’S AND APOLLO’S
OBLIGATIONS TO TAKE THE OTHER ACTIONS REQUIRED TO BE TAKEN BY APOLLO PRODUCTION
AND BY APOLLO AT THE CLOSING ARE SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE
CLOSING, OF EACH OF THE FOLLOWING CONDITIONS (ANY OF WHICH MAY BE WAIVED BY
APOLLO PRODUCTION OR BY APOLLO, IN WHOLE OR IN PART, IN WRITING).


 


(A)                                  REPRESENTATIONS AND WARRANTIES; AGREEMENTS;
COVENANTS.  EACH OF THE REPRESENTATIONS AND WARRANTIES OF SELLER SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE MADE AND SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING. EACH OF THE OBLIGATIONS OF
SELLER REQUIRED BY THIS AGREEMENT TO BE PERFORMED BY IT AT OR PRIOR TO THE
CLOSING SHALL HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS AS OF THE CLOSING. AT

 

10

--------------------------------------------------------------------------------


 


THE CLOSING, APOLLO PRODUCTION SHALL RECEIVE A CERTIFICATE, DATED THE CLOSING
DATE AND DULY EXECUTED BY SELLER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN
THIS SECTION 5.1(A) HAVE BEEN SATISFIED EXCEPT AS SPECIFIED IN SUCH CERTIFICATE.


 


(B)                                 AUTHORIZATIONS; CONSENTS.  ALL CORPORATE
ACTION NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
HAVE BEEN DULY AND VALIDLY TAKEN BY SELLER AND BY MOUNTAIN STATES, AND ALL
NOTICES TO, AND DECLARATIONS, FILINGS AND REGISTRATIONS WITH, AND CONSENTS,
AUTHORIZATIONS, APPROVALS AND WAIVERS FROM, GOVERNMENTAL AUTHORITIES AND THIRD
PERSONS REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE
BEEN MADE OR OBTAINED.


 


(C)                                  ABSENCE OF LITIGATION.  NO ORDER, STAY,
INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL BE IN EFFECT (I) THAT
PREVENTS OR DELAYS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY; OR (II) WOULD IMPOSE ANY LIMITATION ON THE ABILITY OF APOLLO PRODUCTION
EFFECTIVELY TO EXERCISE FULL RIGHTS OF OWNERSHIP OF THE STOCK. NO ACTION, SUIT
OR PROCEEDING BEFORE ANY GOVERNMENTAL AUTHORITY SHALL BE PENDING OR THREATENED,
AND NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED
(AND BE PENDING), SEEKING TO RESTRAIN OR PROHIBIT (OR QUESTIONING THE VALIDITY
OR LEGALITY OF) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR SEEKING DAMAGES IN CONNECTION THEREWITH WHICH APOLLO PRODUCTION, IN
GOOD FAITH AND WITH THE ADVICE OF COUNSEL, BELIEVES MAKES IT UNDESIRABLE TO
PROCEED WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)                                 NO MATERIAL ADVERSE EFFECT.  DURING THE
PERIOD FROM SEPTEMBER 30, 2005 TO THE CLOSING, THERE SHALL NOT HAVE BEEN ANY
MATERIAL ADVERSE CHANGE WITH RESPECT TO MOUNTAIN STATES.


 


(E)                                  ORGANIZATIONAL DOCUMENTS.  SELLER AND
MOUNTAIN STATES, AS APPLICABLE, SHALL HAVE DELIVERED TO APOLLO PRODUCTION EACH
OF THE FOLLOWING DOCUMENTS:


 

(I)                                     CERTIFIED COPIES OF THE ARTICLES OF
INCORPORATION AND BYLAWS OF NEPTUNE, GOLDEN SPREAD, AND MOUNTAIN STATES;

 

(II)                                  APPROPRIATE BOARD, SHAREHOLDER, MANAGER,
AND MEMBER RESOLUTIONS, AND OTHER SIMILAR DOCUMENTS IN ORDER TO RATIFY, APPROVE
AND IMPLEMENT FURTHER THE TRANSACTIONS CONTEMPLATED HEREUNDER IN FORM REASONABLY
SATISFACTORY TO COUNSEL FOR APOLLO PRODUCTION.

 


(F)                                    TRANSFER DOCUMENTS.  SELLER SHALL HAVE
DELIVERED TO APOLLO PRODUCTION SUCH TRANSFER DOCUMENTS AND OTHER DOCUMENTS AND
INSTRUMENTS AS SHALL BE REASONABLY NECESSARY TO TRANSFER TO APOLLO PRODUCTION
THE STOCK. 


 


(G)                                 COMPLETION OF DUE DILIGENCE.  APOLLO
PRODUCTION SHALL HAVE COMPLETED THE APOLLO DUE DILIGENCE REVIEW AND THE RESULTS
OF THE APOLLO DUE DILIGENCE REVIEW SHALL BE SATISFACTORY TO APOLLO.


 


(H)                                 BOARD APPROVAL.  THE BOARD OF DIRECTORS OF
APOLLO PRODUCTION AND THE BOARD OF DIRECTORS OF APOLLO SHALL EACH HAVE APPROVED
THE CONSUMMATION OF ALL OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


(I)                                     CERTIFICATES.  SELLER AND MOUNTAIN
STATES SHALL HAVE FURNISHED APOLLO PRODUCTION WITH SUCH CERTIFICATES OF THEIR
OFFICERS AND OTHERS AS APOLLO PRODUCTION MAY REASONABLY REQUEST TO EVIDENCE
COMPLIANCE WITH ALL OF THE CONDITIONS SET FORTH IN THIS SECTION 5.1.


 


(J)                                     LEGAL MATTERS.  ALL CERTIFICATES,
INSTRUMENTS, OPINIONS AND OTHER DOCUMENTS REQUIRED TO BE EXECUTED OR DELIVERED
BY OR ON BEHALF OF SELLER OR MOUNTAIN STATES UNDER THE PROVISIONS OF THIS
AGREEMENT, AND ALL OTHER ACTIONS AND PROCEEDINGS REQUIRED TO BE TAKEN BY OR ON
BEHALF OF SELLER OR MOUNTAIN STATES IN FURTHERANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
COUNSEL FOR APOLLO PRODUCTION.


 


(K)                                  SCHEDULES.  MOUNTAIN STATES AND SELLER
SHALL HAVE DELIVERED TO APOLLO PRODUCTION ALL SCHEDULES REFERRED TO IN THIS
AGREEMENT AND REQUIRED TO BE DELIVERED BY SELLER OR MOUNTAIN STATES AND SUCH
SCHEDULES SHALL BE ACCEPTABLE IN FORM AND SUBSTANCE TO APOLLO PRODUCTION.


 


(L)                                     COLLATERAL AGREEMENTS.  THE COLLATERAL
AGREEMENTS SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE PARTIES THERETO.


 


(M)                               RELATED TRANSACTIONS.  THE TRANSACTIONS
CONTEMPLATED BY THE TRANSFER AND EXCHANGE AGREEMENT SHALL HAVE CLOSED
IMMEDIATELY PRIOR TO THE CLOSING UNDER THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE HLDM STOCK PURCHASE AGREEMENT SHALL HAVE PREVIOUSLY CLOSED
OR SHALL CLOSE SIMULTANEOUSLY WITH THE CLOSING UNDER THIS AGREEMENT.


 


5.2.                              CONTINGENCIES OF SELLER.  SELLER’S OBLIGATIONS
TO SELL THE STOCK AND TO TAKE THE OTHER ACTIONS REQUIRED TO BE TAKEN BY SELLER
AT THE CLOSING ARE SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS (ANY OF WHICH MAY BE WAIVED BY SELLER, IN WHOLE
OR IN PART, IN WRITING).


 


(A)                                  REPRESENTATIONS AND WARRANTIES; AGREEMENTS;
COVENANTS.  EACH OF THE REPRESENTATIONS AND WARRANTIES OF APOLLO PRODUCTION AND
OF APOLLO SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE MADE
AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING. EACH
OF THE OBLIGATIONS OF APOLLO AND APOLLO PRODUCTION REQUIRED BY THIS AGREEMENT TO
BE PERFORMED BY THEM AT OR PRIOR TO THE CLOSING SHALL HAVE BEEN DULY PERFORMED
AND COMPLIED WITH IN ALL MATERIAL RESPECTS AS OF THE CLOSING. AT THE CLOSING,
SELLER SHALL RECEIVE A CERTIFICATE, DATED THE CLOSING DATE AND DULY EXECUTED BY
APOLLO PRODUCTION AND BY APOLLO TO THE EFFECT THAT THE CONDITIONS SET FORTH IN
THIS SECTION 5.2(A) HAVE BEEN SATISFIED EXCEPT AS SPECIFIED IN SUCH CERTIFICATE


 


(B)                                 AUTHORIZATIONS; CONSENTS.  ALL CORPORATE
ACTION NECESSARY TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
HAVE BEEN DULY AND VALIDLY TAKEN BY APOLLO AND APOLLO PRODUCTION, AND ALL
NOTICES TO, AND DECLARATIONS, FILINGS AND REGISTRATIONS WITH, AND CONSENTS,
AUTHORIZATIONS, APPROVALS AND WAIVERS FROM, GOVERNMENTAL AUTHORITIES AND THIRD
PERSONS REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE
BEEN MADE OR OBTAINED.


 


(C)                                  ORGANIZATIONAL DOCUMENTS.  APOLLO AND
APOLLO PRODUCTION SHALL HAVE DELIVERED TO SELLER EACH OF THE FOLLOWING
DOCUMENTS:

 

12

--------------------------------------------------------------------------------


 

(I)                                     CERTIFIED COPIES OF THE ARTICLES OF
INCORPORATION AND BYLAWS OF APOLLO AND OF APOLLO PRODUCTION; AND

 

(II)                                  APPROPRIATE BOARD AND SHAREHOLDER
RESOLUTIONS, AND OTHER SIMILAR DOCUMENTS IN ORDER TO APPROVE AND IMPLEMENT
FURTHER THE TRANSACTIONS CONTEMPLATED HEREUNDER IN FORM REASONABLY SATISFACTORY
TO COUNSEL FOR SELLER.

 


(D)                                 ABSENCE OF LITIGATION.  NO ORDER, STAY,
INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL BE IN EFFECT (I) THAT
PREVENTS OR DELAYS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY; OR (II) WOULD IMPOSE ANY LIMITATION ON THE ABILITY OF SELLER EFFECTIVELY
TO EXERCISE FULL RIGHTS OF OWNERSHIP OF THE APOLLO SHARES. NO ACTION, SUIT OR
PROCEEDING BEFORE ANY GOVERNMENTAL AUTHORITY SHALL BE PENDING (OR THREATENED BY
ANY GOVERNMENTAL AUTHORITY), AND NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
SHALL HAVE BEEN COMMENCED (AND BE PENDING), SEEKING TO RESTRAIN OR PROHIBIT (OR
QUESTIONING THE VALIDITY OR LEGALITY OF) THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR SEEKING DAMAGES IN CONNECTION THEREWITH WHICH
SELLER, IN GOOD FAITH AND WITH THE ADVICE OF COUNSEL, BELIEVES MAKES IT
UNDESIRABLE TO PROCEED WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(E)                                  NO MATERIAL ADVERSE EFFECT.  DURING THE
PERIOD FROM SEPTEMBER 30, 2005 TO THE CLOSING, THERE SHALL NOT HAVE BEEN ANY
MATERIAL ADVERSE CHANGE WITH RESPECT TO APOLLO PRODUCTION OR OF APOLLO.


 


(F)                                    COMPLETION OF DUE DILIGENCE.  SELLER
SHALL HAVE COMPLETED THE SELLER’S DUE DILIGENCE REVIEW AND THE RESULT OF THE
SELLER’S DUE DILIGENCE REVIEW SHALL BE SATISFACTORY TO SELLER.


 


(G)                                 CERTIFICATES.  APOLLO AND APOLLO PRODUCTION
SHALL HAVE FURNISHED THE SELLER WITH SUCH CERTIFICATES OF THEIR OFFICERS AND
OTHERS AS THE SELLERS MAY REASONABLY REQUEST TO EVIDENCE COMPLIANCE WITH ALL OF
THE CONDITIONS SET FORTH IN THIS SECTION 5.2.


 


(H)                                 LEGAL MATTERS.  ALL CERTIFICATES,
INSTRUMENTS, OPINIONS AND OTHER DOCUMENTS REQUIRED TO BE EXECUTED OR DELIVERED
BY OR ON BEHALF OF APOLLO OR APOLLO PRODUCTION UNDER THE PROVISIONS OF THIS
AGREEMENT, AND ALL OTHER ACTIONS AND PROCEEDINGS REQUIRED TO BE TAKEN BY OR ON
BEHALF OF APOLLO OR APOLLO PRODUCTION IN FURTHERANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
COUNSEL FOR SELLER.


 


(I)                                     BOARD APPROVAL.  THE BOARDS OF DIRECTORS
OF NEPTUNE, GOLDEN SPREAD AND OF MOUNTAIN STATES SHALL HAVE APPROVED THE
CONSUMMATION OF ALL OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(J)                                     SCHEDULES.  APOLLO PRODUCTION SHALL HAVE
DELIVERED TO SELLER ALL SCHEDULES REFERRED TO IN THIS AGREEMENT AND REQUIRED TO
BE DELIVERED BY APOLLO PRODUCTION AND SUCH SCHEDULES SHALL BE ACCEPTABLE IN FORM
AND SUBSTANCE TO SELLER.


 


(K)                                  COLLATERAL AGREEMENTS.  THE COLLATERAL
AGREEMENTS SHALL BE EXECUTED AND DELIVERED BY THE PARTIES THERETO.

 

13

--------------------------------------------------------------------------------


 


(L)                                     RELATED TRANSACTIONS.  THE TRANSACTIONS
CONTEMPLATED BY THE TRANSFER AND EXCHANGE AGREEMENT SHALL HAVE CLOSED
IMMEDIATELY PRIOR TO THE CLOSING UNDER THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE HLDM STOCK PURCHASE AGREEMENT SHALL HAVE PREVIOUSLY CLOSED
OR SHALL CLOSE SIMULTANEOUSLY WITH THE CLOSING UNDER THIS AGREEMENT.


 


6.                                      REPRESENTATIONS AND WARRANTIES


 


6.1.                              WARRANTIES AND REPRESENTATIONS OF SELLER.  IN
ORDER TO INDUCE APOLLO AND APOLLO PRODUCTION TO ENTER INTO THIS AGREEMENT,
NEPTUNE AND GOLDEN SPREAD, JOINTLY AND SEVERALLY, COVENANT, WARRANT AND
REPRESENT TO APOLLO AND APOLLO PRODUCTION THAT EACH OF THE FOLLOWING
REPRESENTATIONS AND WARRANTIES ARE MATERIALLY TRUE AND CORRECT AS OF THE DATE OF
THIS AGREEMENT AND WILL BE MATERIALLY TRUE AND CORRECT ON AND AS OF THE CLOSING
DATE:


 


(A)                                  ORGANIZATION AND LICENSING.  MOUNTAIN
STATES IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF NEW MEXICO AND HAS THE POWER TO OWN, LEASE AND
USE THE PROPERTIES USED IN ITS BUSINESS AND TO CARRY ON ITS BUSINESS AS NOW
BEING CONDUCTED. MOUNTAIN STATES IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION IN EACH STATE AND JURISDICTION WHERE
QUALIFICATION AS A FOREIGN CORPORATION IS REQUIRED, EXCEPT TO THE EXTENT THAT
ANY VARIATION OR FAILURE THEREOF DOES NOT HAVE A MATERIAL ADVERSE EFFECT. 
SCHEDULE 6.1(A) LISTS (I) THE STATES AND OTHER JURISDICTIONS WHERE MOUNTAIN
STATES IS SO QUALIFIED; AND (II) THE ASSUMED NAMES UNDER WHICH MOUNTAIN STATES
CONDUCTS BUSINESS OR HAS CONDUCTED BUSINESS DURING THE PAST FIVE (5) YEARS. ALL
PERMITS, LICENSES AND CERTIFICATES REQUIRED BY ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER MOUNTAIN STATES OR ITS OPERATIONS, ARE NOW AND WILL BE CURRENT
AND VALID AS OF THE CLOSING DATE. MOUNTAIN STATES HAS PREVIOUSLY DELIVERED OR
MADE AVAILABLE TO APOLLO AND APOLLO PRODUCTION COMPLETE AND CORRECT COPIES OF
ITS ARTICLES OF INCORPORATION, BYLAWS, AND OTHER ORGANIZATIONAL DOCUMENTS AS
AMENDED AND PRESENTLY IN EFFECT.


 

Each of Neptune and Golden Spread has full power and authority to enter into
this Agreement, to consummate the transactions contemplated hereby and to
perform, or to cause Mountain States to perform, their or its obligations
hereunder.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein by Seller have been duly
authorized by all requisite corporate action on the part of Neptune and of
Golden Spread.  This Agreement has been duly executed and delivered by each of
Neptune and of Golden Spread and is a valid and binding obligation of each of
them, enforceable against them in accordance with its terms, except to the
extent that such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors’ rights
generally, and (ii) is subject to general principles of equity. 

 


(B)                                 SUBSIDIARIES.  EXCEPT AS REFLECTED ON
SCHEDULE 6.1(B), MOUNTAIN STATES HAS NO SUBSIDIARIES.


 


(C)                                  CAPITALIZATION.  THE ISSUED AND OUTSTANDING
STOCK OF MOUNTAIN STATES IS SET FORTH IN SCHEDULE 6.1(C) HERETO. THE STOCK
LISTED ON SCHEDULE 6.1(C) HERETO CONSTITUTES ALL THE ISSUED AND OUTSTANDING
STOCK OF MOUNTAIN STATES AND HAS BEEN VALIDLY AUTHORIZED AND ISSUED, IS FULLY
PAID AND NONASSESSABLE, AND HAS NOT BEEN ISSUED IN VIOLATION OF ANY PREEMPTIVE
RIGHTS OR OF ANY FEDERAL OR STATE SECURITIES LAW. THERE IS NO SECURITY, OPTION,
WARRANT, RIGHT, CALL, SUBSCRIPTION,

 

14

--------------------------------------------------------------------------------


 


AGREEMENT, COMMITMENT OR UNDERSTANDING OF ANY NATURE WHATSOEVER, FIXED OR
CONTINGENT, THAT DIRECTLY OR INDIRECTLY (I) CALLS FOR THE ISSUANCE, SALE, PLEDGE
OR OTHER DISPOSITION OF ANY STOCK OF MOUNTAIN STATES, OR ANY SECURITIES
CONVERTIBLE INTO, OR OTHER RIGHTS TO ACQUIRE, ANY STOCK OF MOUNTAIN STATES; OR
(II) OBLIGATES MOUNTAIN STATES TO GRANT, OFFER OR ENTER INTO ANY OF THE
FOREGOING; OR (III) RELATES TO THE VOTING OR CONTROL OF SUCH MEMBERSHIP
INTERESTS, SECURITIES OR RIGHTS, EXCEPT AS PROVIDED IN THIS AGREEMENT OR IN THE
ARTICLES OF INCORPORATION OR BYLAWS OF MOUNTAIN STATES.  MOUNTAIN STATES HAS NOT
AGREED TO REGISTER ANY SECURITIES UNDER THE SECURITIES ACT OF 1933.


 


(D)                                 GOVERNMENTAL APPROVALS. 
SCHEDULE 6.1(D) SETS FORTH ALL GOVERNMENTAL APPROVALS HELD BY MOUNTAIN STATES. 
TO SELLER’S KNOWLEDGE, NO GOVERNMENTAL APPROVALS OTHER THAN THOSE LISTED ON
SCHEDULE 6.1(D) ARE NECESSARY FOR THE TRANSACTION OF MOUNTAIN STATES’ BUSINESS
AS CURRENTLY CONDUCTED.  ALL SUCH GOVERNMENTAL APPROVALS ARE CURRENTLY IN
FORCE.  NO NOTICE OF ANY VIOLATION HAS BEEN RECEIVED IN RESPECT OF ANY SUCH
GOVERNMENTAL APPROVALS AND SELLER HAS NO KNOWLEDGE OF ANY PROCEEDING WHICH IS
PENDING OR THREATENED THAT WOULD SUSPEND OR REVOKE OR LIMIT ANY SUCH
GOVERNMENTAL APPROVALS.


 


(E)                                  FINANCIAL STATEMENTS.  ATTACHED AS
SCHEDULE 6.1(E) ARE TRUE AND COMPLETE COPIES OF THE PRELIMINARY UNAUDITED
BALANCE SHEET AS OF SEPTEMBER 30, 2005 (THE “BALANCE SHEET DATE”) AND THE
RELATED PRELIMINARY STATEMENTS OF INCOME OF MOUNTAIN STATES FOR THE NINE AND
TWELVE MONTH PERIODS THEN ENDED (THE “MOUNTAIN STATES FINANCIAL STATEMENTS”).


 

The Mountain States Financial Statements have been prepared in accordance with
and are consistent with the books and records of Mountain States, fairly present
the financial position and results of operations of Mountain States as of the
date and for the periods indicated, are stated in material conformity with GAAP,
consistently applied, except as otherwise clearly and conspicuously stated, and
except that they do not contain a full set of footnotes, and can be legitimately
reconciled with the financial statements and with the financial records
maintained and the accounting methods applied by Mountain States for federal
income tax purposes. Except as set forth on Schedule 6.1(e), the statement of
income included in the Mountain States Financial Statements do not contain any
material items of special or non-recurring income except as expressly specified
therein, and the balance sheet included in the Mountain States Financial
Statements does not reflect any write-up or revaluation increasing the book
value of any assets except as otherwise clearly and conspicuously stated
therein. The books and accounts of Mountain States are complete and correct in
all material respects and fairly reflect, to the extent required or permitted by
GAAP, all of the transactions, items of income and expense and all assets and
liabilities of the business of Mountain States consistent with prior practices
of the company, including past accounting treatments utilized by Mountain
States.

 


(F)                                    ABSENCE OF UNDISCLOSED LIABILITIES.  TO
THE KNOWLEDGE OF SELLER, MOUNTAIN STATES HAS NO LIABILITY (WHETHER DUE OR TO
BECOME DUE, ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE), FOR TAXES (AS DEFINED
IN SECTION 6.1(J) HEREOF) EXCEPT FOR (I) LIABILITIES REFLECTED OR RESERVED
AGAINST IN THE MOST RECENT FINANCIAL STATEMENTS PROVIDED TO APOLLO PRODUCTION BY
MOUNTAIN STATES; (II) LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS
AFTER THE DATE OF THE LAST MOUNTAIN STATES BALANCE SHEETS AS SUPPLIED TO APOLLO
PRODUCTION, OR WHICH, INDIVIDUALLY AND IN THE AGGREGATE, DO NOT HAVE AND CANNOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (III) LIABILITIES
DISCLOSED IN SCHEDULE 6.1(F) OR SCHEDULE 6.1(J) HERETO. 

 

15

--------------------------------------------------------------------------------


 


(G)                                 PROJECTIONS.  MOUNTAIN STATES HAS PREVIOUSLY
SUPPLIED TO APOLLO PRODUCTION IN CONJUNCTION WITH APOLLO PRODUCTION’S
INVESTIGATION OF MOUNTAIN STATES CERTAIN FORWARD-LOOKING FINANCIAL ESTIMATES
WITH RESPECT TO MOUNTAIN STATES (THE “PROJECTIONS”), A DESCRIPTION OF WHICH IS
ATTACHED HERE AS SCHEDULE 6.1(G).  THE PROJECTIONS (AND ACCOMPANYING SUPPORTING
INFORMATION), WERE PREDICATED UPON ASSUMPTIONS AND SUBJECTIVE JUDGMENTS
(INCLUDING THOSE PROVIDED WITH THE PROJECTIONS) BELIEVED BY SELLER TO BE
REASONABLE AT THE TIME THE PROJECTIONS WERE PREPARED, BUT WHICH MAY OR MAY NOT,
IN FACT, PROVE TO BE CORRECT.  NO REPRESENTATIONS OR WARRANTIES ARE MADE AS TO
THE ACCURACY OF SUCH PROJECTIONS.  THE PROJECTIONS AND SUPPORTING DATA DID NOT,
TO SELLER’S KNOWLEDGE, CONTAIN ANY MATERIAL COMPUTATIONAL ERRORS.  THE
PROJECTIONS MAY IN CERTAIN INSTANCES ALSO CONTAIN INFORMATION REGARDING THE
PROJECTED POTENTIAL FINANCIAL PERFORMANCE OF ASSETS AND BUSINESS ACTIVITIES IN
ADDITION TO THOSE OF MOUNTAIN STATES.  THE PROJECTIONS ARE SUBJECT TO VARIOUS
RISKS, UNCERTAINTIES, AND OTHER VARIABLE AND UNPREDICTABLE FACTORS AND
ACCORDINGLY, THEY ARE NOT INTENDED TO BE CONSTRUED AS AN ASSURANCE OR GUARANTEE
THAT ACTUAL FINANCIAL PERFORMANCE WILL, IN ANY RESPECT, BE AS INDICATED THEREIN.


 


(H)                                 ABSENCE OF MATERIAL ADVERSE EFFECT; CONDUCT
OF BUSINESS. 


 

(I)                                     SINCE THE BALANCE SHEET DATE, EXCEPT AS
SET FORTH ON SCHEDULE 6.1(H) HERETO, MOUNTAIN STATES HAS OPERATED IN THE
ORDINARY COURSE OF BUSINESS AND THERE HAS NOT BEEN:

 

(1)                                  ANY MATERIAL ADVERSE CHANGE IN THE ASSETS,
PROPERTIES, BUSINESS, OPERATIONS, PROSPECTS, NET INCOME OR FINANCIAL CONDITION
OF MOUNTAIN STATES AND, TO THE KNOWLEDGE OF SELLER, NO FACTOR, EVENT, CONDITION,
CIRCUMSTANCE OR PROSPECTIVE DEVELOPMENT EXISTS WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(2)                                  ANY MATERIAL LOSS, DAMAGE, DESTRUCTION OR
OTHER CASUALTY TO THE PROPERTY OR OTHER ASSETS OF MOUNTAIN STATES, WHETHER OR
NOT COVERED BY INSURANCE; OR

 

(3)                                  ANY CHANGE IN ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICE OF MOUNTAIN STATES.

 

(II)                                  SINCE THE BALANCE SHEET DATE, EXCEPT AS
SET FORTH IN SCHEDULE 6.1(I) HERETO, MOUNTAIN STATES HAS NOT:

 

(1)                                  INCURRED ANY MATERIAL OBLIGATION OR
LIABILITY (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE), EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;

 

(2)                                  MORTGAGED, PLEDGED OR SUBJECTED TO ANY LIEN
ANY OF ITS PROPERTY OR OTHER ASSETS EXCEPT IN THE ORDINARY COURSE OF BUSINESS,
AND EXCEPT FOR MECHANICS AND MATERIALMEN’S LIENS AND LIENS FOR TAXES NOT YET DUE
AND PAYABLE;

 

16

--------------------------------------------------------------------------------


 

(3)                                  SOLD OR TRANSFERRED ANY MATERIAL ASSETS OR
CANCELLED ANY DEBTS OR CLAIMS OR WAIVED ANY RIGHTS OF MATERIAL VALUE, EXCEPT IN
THE ORDINARY COURSE OF BUSINESS ;

 

(4)                                  DEFAULTED ON ANY MATERIAL OBLIGATION;

 

(5)                                  ENTERED INTO ANY MATERIAL TRANSACTION,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS ;

 

(6)                                  WRITTEN DOWN THE VALUE OF ANY INVENTORY OR
WRITTEN OFF AS UNCOLLECTIBLE ANY ACCOUNTS RECEIVABLE OR ANY PORTION THEREOF NOT
REFLECTED IN THE MOUNTAIN STATES FINANCIAL STATEMENTS EXCEPT IN THE ORDINARY
COURSE OF BUSINESS; OR

 

(7)                                  ENTERED INTO ANY AGREEMENT OR MADE ANY
COMMITMENT TO DO ANY OF THE FOREGOING.

 


(I)                                     TAXES.  EXCEPT AS SET FORTH ON
SCHEDULE 6.1(F) OR SCHEDULE 6.1(I), MOUNTAIN STATES AND, FOR ANY PERIOD DURING
ALL, OR PART OF WHICH, THE TAX LIABILITY OF ANY OTHER CORPORATION OR ENTITY WAS
DETERMINED ON A COMBINED OR CONSOLIDATED BASIS WITH MOUNTAIN STATES ANY SUCH
OTHER CORPORATION OR ENTITY, HAVE FILED TIMELY ALL FEDERAL, STATE, LOCAL AND
FOREIGN TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED TO BE FILED (OR HAVE
OBTAINED OR TIMELY APPLIED FOR AN EXTENSION WITH RESPECT TO SUCH FILING)
CURRENTLY REFLECTING THE TAXES (AS DEFINED BELOW) AND ALL OTHER INFORMATION
REQUIRED TO BE REPORTED THEREON, AND HAVE PAID, OR MADE ADEQUATE PROVISION FOR
THE PAYMENT OF, ALL MATERIAL TAXES WHICH ARE DUE PURSUANT TO SUCH RETURNS OR
PURSUANT TO ANY ASSESSMENTS RECEIVED BY MOUNTAIN STATES OR ANY SUCH OTHER
CORPORATION OR ENTITY. AS USED HEREIN, “TAX” OR “TAXES” SHALL MEAN ALL TAXES,
FEES, LEVIES OR OTHER ASSESSMENTS, INCLUDING BUT NOT LIMITED TO INCOME, EXCISE,
PROPERTY (INCLUDING PROPERTY TAXES PAID BY MOUNTAIN STATES PURSUANT TO ANY
LEASE), SALES, FRANCHISE, WITHHOLDING, SOCIAL SECURITY AND UNEMPLOYMENT TAXES
IMPOSED BY THE UNITED STATES, OR ANY STATE, COUNTY, LOCAL OR FOREIGN GOVERNMENT,
OR ANY SUBDIVISION OR AGENCY THEREOF, OR TAXING AUTHORITY THEREIN, AND ANY
INTEREST, PENALTIES OR ADDITIONS TO TAX RELATING TO SUCH TAXES, CHARGES, FEES,
LEVIES OR OTHER ASSESSMENTS. COPIES OF ALL TAX RETURNS FOR EACH FISCAL YEAR
SINCE THE FORMATION OF MOUNTAIN STATES HAVE BEEN FURNISHED OR MADE AVAILABLE TO
APOLLO PRODUCTION OR TO ITS REPRESENTATIVES AND SUCH COPIES ARE ACCURATE AND
COMPLETE AS OF THE DATE THEREOF. MOUNTAIN STATES HAS ALSO FURNISHED OR MADE
AVAILABLE TO APOLLO PRODUCTION OR ITS REPRESENTATIVES CORRECT AND COMPLETE
COPIES OF ALL NOTICES AND CORRESPONDENCE SENT OR RECEIVED SINCE THE FORMATION OF
MOUNTAIN STATES BY MOUNTAIN STATES TO OR FROM ANY FEDERAL, STATE OR LOCAL TAX
AUTHORITIES. MOUNTAIN STATES HAS ADEQUATELY RESERVED FOR THE PAYMENT OF ALL
TAXES WITH RESPECT TO PERIODS ENDED ON, PRIOR TO OR THROUGH THE DATE OF CLOSING
FOR WHICH TAX RETURNS HAVE NOT YET BEEN FILED. IN THE ORDINARY COURSE, MOUNTAIN
STATES MAKES ADEQUATE PROVISION ON ITS BOOKS FOR THE PAYMENT OF ALL MATERIAL
TAXES (INCLUDING FOR THE CURRENT FISCAL PERIOD) OWED BY MOUNTAIN STATES. EXCEPT
AS DISCLOSED ON SCHEDULE 6.1(H), MOUNTAIN STATES HAS NOT BEEN SUBJECT TO A
FEDERAL OR STATE TAX AUDIT OF ANY KIND AND NO ADJUSTMENT HAS BEEN PROPOSED BY
THE INTERNAL REVENUE SERVICE (“IRS”) WITH RESPECT TO ANY TAX RETURN FOR ANY
SUBSEQUENT YEAR. WITH RESPECT TO THE TAX AUDITS REFERRED TO ON
SCHEDULE 6.1(H) HERETO, NO SUCH AUDIT HAS RESULTED IN AN ADJUSTMENT IN EXCESS OF
$25,000. 

 

17

--------------------------------------------------------------------------------


 


(J)                                     LEGAL MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 6.1(J) HERETO:


 

(I)                                     MOUNTAIN STATES IS NOT SUBJECT TO ANY
JUDGMENT, DECREE, WRIT, INJUNCTION RULING OR ORDER (COLLECTIVELY, “JUDGMENTS”)
OF ANY GOVERNMENTAL AUTHORITY.

 

(II)                                  TO THE KNOWLEDGE OF SELLER, THE BUSINESS
OF MOUNTAIN STATES IS BEING CONDUCTED IN COMPLIANCE WITH ALL LAWS APPLICABLE TO
MOUNTAIN STATES OR ANY OF ITS BUSINESS OR PROPERTIES, EXCEPT FOR WHERE THE
FAILURE TO BE IN SUCH COMPLIANCE COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(III)                               MOUNTAIN STATES OWNS OR HOLDS ALL
GOVERNMENTAL APPROVALS MATERIAL TO THE CONDUCT OF ITS BUSINESS. TO SELLER’S
KNOWLEDGE, NO EVENT HAS OCCURRED AND IS CONTINUING WHICH PERMITS, OR AFTER
NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD PERMIT, ANY MODIFICATION OR
TERMINATION OF ANY SUCH GOVERNMENTAL APPROVAL.

 


(K)                                  PROPERTY. 


 

(I)                                     SCHEDULE 6.1(K) HERETO IS A LIST OF ALL
REAL PROPERTY OWNED BY OR LEASED TO MOUNTAIN STATES (INCLUDING ALL REAL PROPERTY
OWNED BY OR LEASED TO MOUNTAIN STATES AND USED IN MOUNTAIN STATES’ BUSINESS) AND
OF ALL OPTIONS OR OTHER CONTRACTS TO ACQUIRE ANY SUCH REAL PROPERTY
(COLLECTIVELY, THE “REAL PROPERTY”). TO SELLER’S KNOWLEDGE, EXCEPT AS SET FORTH
ON SCHEDULE 6.1(K), OR IN THE ENVIRONMENTAL REPORTS, ALL IMPROVEMENTS TO THE
REAL PROPERTY (“IMPROVEMENTS”) OWNED OR LEASED BY MOUNTAIN STATES CONFORM IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAWS AND SUCH IMPROVEMENTS DO NOT ENCROACH
IN ANY MATERIAL RESPECT ON THE PROPERTY OF OTHERS. ALL IMPROVEMENTS ARE SUPPLIED
WITH UTILITIES (INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, DISPOSAL,
ELECTRICITY, GAS, AND TELEPHONE) NECESSARY FOR THE OPERATION OF SUCH
IMPROVEMENTS AS CURRENTLY OPERATED.  EXCEPT AS SET FORTH ON SCHEDULE 6.1(K),
NEITHER THE WHOLE NOR ANY PORTION OF THE IMPROVEMENTS HAVE BEEN CONDEMNED,
REQUISITIONED OR OTHERWISE TAKEN BY ANY GOVERNMENTAL AUTHORITY, AND SELLER HAS
NOT RECEIVED ANY NOTICE THAT ANY SUCH CONDEMNATION, REQUISITION, OR TAKING IS
THREATENED, WHICH CONDEMNATION, REQUISITION, OR TAKING WOULD PRECLUDE OR
MATERIALLY IMPAIR THE CURRENT USE THEREOF. 

 

(II)                                  THE REAL PROPERTY IS ZONED TO PERMIT THE
CONDUCT OF THE BUSINESS OF MOUNTAIN STATES AS PRESENTLY CONDUCTED AND A
CERTIFICATE OF OCCUPANCY OR OTHER SIMILAR GOVERNMENTAL APPROVAL TO CONDUCT ITS
BUSINESS HAS BEEN ISSUED AND IS IN GOOD STANDING, AND MOUNTAIN STATES IS
AUTHORIZED TO CONDUCT ITS BUSINESS ON ALL OR ANY PART OF ITS REAL PROPERTY.

 

(III)                               EXCEPT AS SET FORTH IN SCHEDULE 6.1(K),
SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE THAT IT IS IN VIOLATION OF, AND
SELLER HAS NO KNOWLEDGE THAT IT IS IN MATERIAL VIOLATION OF, ANY ZONING, USE,
OCCUPANCY, BUILDING, WETLANDS, ORDINANCE, OR OTHER LAW RELATING TO THE
IMPROVEMENTS, INCLUDING WITHOUT LIMITATION, ANY ENVIRONMENTAL LAW.

 

18

--------------------------------------------------------------------------------


 


(L)                                     INVENTORIES.  THE VALUES AT WHICH
INVENTORIES ARE CARRIED ON THE MOUNTAIN STATES BALANCE SHEETS REFLECT THE NORMAL
INVENTORY VALUATION POLICIES OF MOUNTAIN STATES.


 


(M)                               CONTRACTS, ETC.  AS USED IN THIS AGREEMENT,
THE TERM “COMPANY AGREEMENTS” SHALL MEAN ALL MORTGAGES, INDENTURES, NOTES,
AGREEMENTS, CONTRACTS, LEASES, LICENSES, FRANCHISES, OBLIGATIONS, INSTRUMENTS OR
OTHER COMMITMENTS, ARRANGEMENTS OR UNDERSTANDINGS OF ANY KIND, WHETHER WRITTEN
OR ORAL, BINDING OR NON-BINDING TO WHICH MOUNTAIN STATES IS A PARTY OR BY WHICH
MOUNTAIN STATES OR ANY OF ITS PROPERTIES MAY BE BOUND OR AFFECTED, INCLUDING ALL
AMENDMENTS, MODIFICATIONS, EXTENSIONS OR RENEWALS OF ANY OF THE FOREGOING. SET
FORTH ON SCHEDULE 6.1(M) IS A COMPLETE AND ACCURATE LIST OF EACH COMPANY
AGREEMENT WHICH IS MATERIAL TO THE BUSINESS, OPERATIONS, ASSETS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS OF MOUNTAIN STATES AND INVOLVES THE
PAYMENT OR RECEIPT OF CONSIDERATION IN EXCESS OF $25,000 OVER THE TERM OF SUCH
COMPANY AGREEMENT (THE “MATERIAL COMPANY AGREEMENTS”). TRUE AND CORRECT COPIES
OF ALL WRITTEN MATERIAL COMPANY AGREEMENTS AND AN ACCURATE, COMPLETE AND WRITTEN
DESCRIPTION OF ALL VERBAL MATERIAL COMPANY AGREEMENTS HAVE BEEN PROVIDED OR MADE
AVAILABLE TO APOLLO PRODUCTION. EXCEPT AS DISCLOSED IN SCHEDULE 6.1(M) NEITHER
MOUNTAIN STATES NOR, TO THE KNOWLEDGE OF SELLER, ANY OTHER PARTY TO ANY MATERIAL
COMPANY AGREEMENT, IS IN DEFAULT THEREUNDER, AND NO EVENT HAS OCCURRED WHICH,
WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A
DEFAULT BY MOUNTAIN STATES THEREUNDER, OR TO SELLER’S KNOWLEDGE, BY ANY OTHER
PARTY TO ANY SUCH CONTRACT OR AGREEMENT.


 


(N)                                 TRANSACTIONS WITH AFFILIATES. 
SCHEDULE 6.1(N) IS A TRUE, CORRECT, AND COMPLETE LIST OF ALL EXISTING BUSINESS
RELATIONSHIPS BETWEEN MOUNTAIN STATES AND ANY OF THE AFFILIATES OF MOUNTAIN
STATES THAT RELATE IN ANY MATERIAL WAY TO THE CONDUCT OF MOUNTAIN STATES’
BUSINESS AND THAT ARE EXPECTED TO CONTINUE AFTER THE CLOSING.


 


(O)                                 ENVIRONMENTAL.  TRUE, COMPLETE AND CORRECT
COPIES OF THE WRITTEN REPORTS OF ALL ENVIRONMENTAL AUDITS OR ASSESSMENTS WHICH
HAVE BEEN CONDUCTED WITH RESPECT TO ANY REAL PROPERTY OWNED OR LEASED BY
MOUNTAIN STATES AND WHICH ARE IN THE POSSESSION OF SELLER OR MOUNTAIN STATES,
INCLUDING THE ENVIRONMENTAL SURVEYS, HAVE BEEN DELIVERED OR MADE AVAILABLE TO
APOLLO PRODUCTION (THE “ENVIRONMENTAL REPORTS”).  TO SELLER’S KNOWLEDGE, EXCEPT
AS DISCLOSED IN THE ENVIRONMENTAL REPORTS, THE MOUNTAIN STATES REAL PROPERTY
CONTAINS NO HAZARDOUS SUBSTANCES AND IS NOT IN VIOLATION OF ANY ENVIRONMENTAL
LAWS.  TO SELLER’S KNOWLEDGE, EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL REPORTS,
NEITHER SELLER NOR MOUNTAIN STATES HAS CAUSED OR ALLOWED THE ILLEGAL OR
UNAUTHORIZED USE, GENERATION, MANUFACTURE, PRODUCTION, TREATMENT, STORAGE,
RELEASE, DISCHARGE, OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES ON, UNDER, OR ABOUT
THE REAL PROPERTY, NOR HAS CAUSED OR ALLOWED THE ILLEGAL OR UNAUTHORIZED
TRANSPORTATION TO OR FROM THE REAL PROPERTY OF ANY HAZARDOUS SUBSTANCE.  EXCEPT
AS SET FORTH ON SCHEDULE 6.1(O) OR IN THE ENVIRONMENTAL REPORTS, NEITHER SELLER
NOR MOUNTAIN STATES HAS RECEIVED ANY WARNING, NOTICE OF VIOLATION,
ADMINISTRATIVE COMPLAINT, JUDICIAL COMPLAINT, OR OTHER FORMAL NOTICE ALLEGING
THAT MOUNTAIN STATES OR THE REAL PROPERTY IS IN VIOLATION OF ANY ENVIRONMENTAL
LAWS, OR INFORMING SELLER OR MOUNTAIN STATES THAT MOUNTAIN STATES OR THE REAL
PROPERTY IS SUBJECT TO INVESTIGATION, INQUIRY, OR THREATENED LITIGATION
REGARDING THE PRESENCE OF HAZARDOUS SUBSTANCES ON, UNDER OR ABOUT THE REAL
PROPERTY OR THE POTENTIAL VIOLATION OF ANY ENVIRONMENTAL LAWS.  THERE ARE NO
ENVIRONMENTAL LIENS OR “SUPERFUND LIENS” ATTACHED TO THE REAL PROPERTY PURSUANT
TO ANY ENVIRONMENTAL LAWS.  THE TERM “ENVIRONMENTAL LAWS” SHALL MEAN ANY
FEDERAL, STATE OR LOCAL LAW, WHETHER BY COMMON LAW, STATUTE, ORDINANCE, OR
REGULATION, PERTAINING TO HEALTH, INDUSTRIAL

 

19

--------------------------------------------------------------------------------


 


HYGIENE, OR ENVIRONMENTAL CONDITIONS ON, UNDER, OR ABOUT THE REAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, 42 U.S.C. 9601, ET SEQ.; THE RESOURCE
CONSERVATION AND RECOVERY ACT OF 1976, 42 U.S.C. §§ 6901, ET SEQ.; THE TOXIC
SUBSTANCES CONTROL ACT OF 1976, 15 U.S.C. §§ 2604, ET SEQ.; THE SUPERFUND
AMENDMENTS AND REAUTHORIZATION ACT OF 1986, TITLE III, 42 U.S.C. §§ 11001, ET
SEQ.; THE CLEAN AIR ACT, 42 U.S.C. §§ 7401 ET SEQ.; THE FEDERAL WATER POLLUTION
CONTROL ACT, 33 U.S.C. §§ 1251, ET SEQ.; THE SAFE DRINKING WATER ACT, 42 U.S.C.
§§ 300F, ET SEQ.; THE SOLID WASTE DISPOSAL ACT, 42 U.S.C. §§ 3251, ET SEQ.; AND
THE STORAGE TANK REQUIREMENTS IN 40 C.F.R. PART 280.  THE TERM “HAZARDOUS
SUBSTANCES” SHALL MEAN THOSE SUBSTANCES INCLUDED WITHIN THE DEFINITIONS OF
“HAZARDOUS SUBSTANCE,” “HAZARDOUS WASTE,” “HAZARDOUS MATERIAL,” “TOXIC
SUBSTANCE,” “SOLID WASTE,” OR “POLLUTANT OR CONTAMINANT” IN, OR OTHERWISE
REGULATED BY, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980; THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976; THE
TOXIC SUBSTANCES CONTROL ACT OF 1976; THE HAZARDOUS MATERIALS TRANSPORTATION
ACT, 49 U.S.C. §§ 1801, ET SEQ.; AND IN THE REGULATIONS PROMULGATED PURSUANT TO
SAID LAWS.


 


(P)                                 EFFECT OF AGREEMENT.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY NEPTUNE AND GOLDEN SPREAD OF THIS AGREEMENT, AND THE
CONSUMMATION BY NEPTUNE AND GOLDEN SPREAD OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE LAPSE OF TIME, OR
BOTH, (I) RESULT IN A DEFAULT, RIGHT TO ACCELERATE OR LOSS OF MATERIAL RIGHTS
UNDER, OR RESULT IN, CAUSE OR CREATE ANY MATERIAL LIABILITY, CHARGE OR LIEN
PURSUANT TO, ANY FRANCHISE, MORTGAGE, DEED OF TRUST, LEASE, LICENSE, AGREEMENT,
OR OTHER CONTRACTUAL RELATIONSHIP TO WHICH NEPTUNE, GOLDEN SPREAD, OR MOUNTAIN
STATES IS A PARTY OR BY WHICH ANY OF THEM OR THEIR ASSETS MAY BE BOUND OR
AFFECTED; (II) VIOLATE ANY JUDGMENT APPLICABLE TO NEPTUNE, GOLDEN SPREAD, OR
MOUNTAIN STATES; OR (III) VIOLATE ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS
OF NEPTUNE, GOLDEN SPREAD OR MOUNTAIN STATES.


 


(Q)                                 LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 6.1(Q), THERE IS NO LEGAL ACTION, SUIT, PROCEEDING, GRIEVANCE,
ARBITRATION, INVESTIGATION, AUDIT OR CLAIM BY, OF OR BEFORE ANY COURT,
ARBITRATION PANEL, GOVERNMENTAL AUTHORITY, OR OTHER BODY ACTING IN AN
ADJUDICATIVE CAPACITY PENDING OR, TO THE SELLER’S KNOWLEDGE, THREATENED AGAINST
EITHER SELLER OR MOUNTAIN STATES, (I) THAT INVOLVES OR COULD REASONABLY BE
EXCEPTED TO INVOLVE MOUNTAIN STATES OR ANY OF ITS ASSETS, PROPERTIES, OPERATIONS
OR BUSINESS OR (II) THAT SEEKS TO ENJOIN OR OBTAIN MATERIAL DAMAGES IN RESPECT
OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.2.                              WARRANTIES AND REPRESENTATIONS OF APOLLO
PRODUCTION AND OF APOLLO.  IN ORDER TO INDUCE SELLER TO ENTER INTO THIS
AGREEMENT, APOLLO AND APOLLO PRODUCTION, JOINTLY AND SEVERALLY, COVENANT,
WARRANT AND REPRESENT TO SELLER THAT EACH OF THE FOLLOWING REPRESENTATIONS AND
WARRANTIES IS TRUE AS OF THE DATE OF THIS AGREEMENT AND WILL BE TRUE ON AND AS
OF THE CLOSING DATE.


 


(A)                                  ORGANIZATION AND LICENSING.  APOLLO AND
APOLLO PRODUCTION ARE CORPORATIONS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF THE STATES OF UTAH AND TEXAS, RESPECTIVELY, AND HAVE
THE POWER TO OWN, LEASE AND USE THE PROPERTIES USED IN THEIR BUSINESSES AND TO
CARRY ON THEIR BUSINESSES AS NOW BEING CONDUCTED. THEY ARE EACH DULY QUALIFIED
TO DO BUSINESS AND EACH IS IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH
STATE AND JURISDICTION WHERE QUALIFICATION AS A FOREIGN CORPORATION IS REQUIRED,
EXCEPT TO THE EXTENT THAT ANY

 

20

--------------------------------------------------------------------------------


 


VARIATION OR FAILURE THEREOF SHALL NOT BE MATERIAL IN ITS EFFECT. 
SCHEDULE 6.2(A) LISTS (A) THE STATES AND OTHER JURISDICTIONS WHERE EITHER APOLLO
OR APOLLO PRODUCTION IS SO QUALIFIED; AND (II) THE ASSUMED NAMES UNDER WHICH
EITHER CONDUCTS BUSINESS OR HAS CONDUCTED BUSINESS DURING THE PAST FIVE
(5) YEARS. APOLLO AND APOLLO PRODUCTION EACH HAVE FULL POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN BY APOLLO AND APOLLO PRODUCTION HAVE BEEN DULY AUTHORIZED BY
ALL REQUISITE CORPORATE ACTION ON THE PART OF APOLLO AND APOLLO PRODUCTION. 
THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY APOLLO AND APOLLO
PRODUCTION AND IS A VALID AND BINDING OBLIGATION OF APOLLO AND APOLLO PRODUCTION
ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT
SUCH ENFORCEABILITY (I) MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, OR OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS
GENERALLY, AND (II) IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY.  ALL
GOVERNMENTAL APPROVALS REQUIRED BY ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER APOLLO AND APOLLO PRODUCTION AND THEIR RESPECTIVE OPERATIONS,
ARE NOW AND WILL BE CURRENT AND VALID AS OF THE DATE OF CLOSING. APOLLO AND
APOLLO PRODUCTION HAVE PREVIOUSLY DELIVERED OR MADE AVAILABLE TO SELLER COMPLETE
AND CORRECT COPIES OF THEIR ARTICLES OF INCORPORATION, BYLAWS AND OTHER
CORPORATE DOCUMENTS AS AMENDED AND PRESENTLY IN EFFECT.


 


(B)                                 APPROVALS; CONSENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 6.2(B) HERETO, NO GOVERNMENTAL APPROVAL IS NECESSARY TO BE OBTAINED OR
MADE BY APOLLO OR BY APOLLO PRODUCTION TO ENABLE THEM TO CONTINUE TO CONTINUE TO
CONDUCT THEIR BUSINESSES AND OPERATIONS AND USE THEIR PROPERTIES AFTER THE
CLOSING IN A MANNER WHICH IS IN ALL MATERIAL RESPECTS CONSISTENT WITH THAT IN
WHICH THEY ARE CURRENTLY CONDUCTED EXCEPT FOR THE RENEWAL OF ANY PERMITS IN THE
ORDINARY COURSE OF BUSINESS (THE RENEWAL OF WHICH IS PURELY ADMINISTRATIVE IN
NATURE AND DOES NOT CALL FOR A DISCRETIONARY REVIEW BY ANY GRANTING AUTHORITY)
AND FOR WHICH APOLLO AND APOLLO PRODUCTION HAVE NO REASON TO BELIEVE WILL NOT BE
ROUTINELY RENEWED.


 


(C)                                  FINANCIAL STATEMENTS.  ATTACHED AS
SCHEDULE 6.2(C) ARE TRUE AND COMPLETE COPIES OF:


 

(I)                                     THE AUDITED BALANCE SHEET OF APOLLO AS
OF DECEMBER 31, 2004 AND THE RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY
AND CASH FLOW FOR THE FISCAL YEAR ENDED DECEMBER 31, 2004, TOGETHER WITH THE
NOTES THERETO, IN EACH CASE EXAMINED BY AND ACCOMPANIED BY THE REPORT OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AND THE UNAUDITED BALANCE SHEETS OF
APOLLO AND APOLLO PRODUCTION AS OF SEPTEMBER 30, 2005, AND THE RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR THE NINE MONTHS
ENDED SEPTEMBER 30, 2005, TOGETHER WITH THE NOTES THERETO (THE “APOLLO FINANCIAL
STATEMENTS”).

 

(II)                                  THE APOLLO FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH AND ARE CONSISTENT WITH THE BOOKS AND RECORDS OF
APOLLO AND APOLLO PRODUCTION RESPECTIVELY, FAIRLY PRESENT THE CONSOLIDATED
FINANCIAL POSITIONS AND RESULTS OF OPERATIONS OF APOLLO AND APOLLO PRODUCTION AS
OF THE DATES AND FOR THE PERIODS INDICATED, ARE STATED IN CONFORMITY WITH GAAP,
CONSISTENTLY APPLIED, EXCEPT AS OTHERWISE CLEARLY AND CONSPICUOUSLY STATED, AND
EXCEPT THAT THE UNAUDITED FINANCIAL STATEMENTS OF APOLLO AND APOLLO PRODUCTION
DO NOT CONTAIN A

 

21

--------------------------------------------------------------------------------


 

FULL SET OF FOOTNOTES, AND CAN BE LEGITIMATELY RECONCILED WITH THE FINANCIAL
STATEMENTS AND WITH THE FINANCIAL RECORDS MAINTAINED AND THE ACCOUNTING METHODS
APPLIED BY APOLLO AND APOLLO PRODUCTION FOR FEDERAL INCOME TAX PURPOSES. THE
STATEMENTS OF INCOME INCLUDED IN THE APOLLO FINANCIAL STATEMENTS DO NOT CONTAIN
ANY MATERIAL ITEMS OF SPECIAL OR NON-RECURRING INCOME EXCEPT AS EXPRESSLY
SPECIFIED THEREIN, AND THE BALANCE SHEETS INCLUDED IN THE APOLLO FINANCIAL
STATEMENTS DO NOT REFLECT ANY WRITE-UP OR REVALUATION INCREASING THE BOOK VALUE
OF ANY ASSETS EXCEPT AS OTHERWISE CLEARLY AND CONSPICUOUSLY STATED THEREIN. THE
BOOKS AND ACCOUNTS OF APOLLO AND APOLLO PRODUCTION ARE COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS AND FAIRLY REFLECT, TO THE EXTENT REQUIRED OR PERMITTED BY
GAAP, ALL OF THE TRANSACTIONS, ITEMS OF INCOME AND EXPENSE AND ALL ASSETS AND
LIABILITIES OF THE BUSINESSES OF APOLLO AND APOLLO PRODUCTION CONSISTENT WITH
PRIOR PRACTICES OF APOLLO AND APOLLO PRODUCTION, INCLUDING PAST ACCOUNTING
TREATMENTS UTILIZED BY APOLLO AND APOLLO PRODUCTION.

 


(D)                                 ABSENCE OF UNDISCLOSED LIABILITIES.  TO
THEIR KNOWLEDGE, NEITHER APOLLO NOR APOLLO PRODUCTION HAS ANY LIABILITY (WHETHER
KNOWN OR UNKNOWN, DUE OR TO BECOME DUE, ACCRUED, ABSOLUTE, CONTINGENT OR
OTHERWISE), FOR TAXES (AS DEFINED IN SECTION 6.2(H) HEREOF), EXCEPT FOR (I) TAX
LIABILITIES REFLECTED OR RESERVED AGAINST IN THE MOST RECENT FINANCIAL
STATEMENTS PROVIDED TO SELLER BY APOLLO OR APOLLO PRODUCTION, AS APPLICABLE;
(II) TAX LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE AFTER THE DATE OF THE LAST APOLLO BALANCE SHEETS AS SUPPLIED
TO SELLER OR WHICH, INDIVIDUALLY AND IN THE AGGREGATE, DO NOT HAVE AND CANNOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (III) LIABILITIES
DISCLOSED IN SCHEDULE 6.2(D) OR SCHEDULE 6.2(H).


 


(E)                                  ABSENCE OF MATERIAL ADVERSE EFFECT; CONDUCT
OF BUSINESS.


 

(I)                                     SINCE SEPTEMBER 30, 2005, EXCEPT AS SET
FORTH ON SCHEDULE 6.2(E) HERETO, APOLLO AND APOLLO PRODUCTION HAVE EACH OPERATED
IN THE ORDINARY COURSE OF BUSINESS AND THERE HAS NOT BEEN:

 

(1)                                  ANY MATERIAL ADVERSE CHANGE IN THE ASSETS,
PROPERTIES, BUSINESS, OPERATIONS, PROSPECTS, NET INCOME OR FINANCIAL CONDITION
OF APOLLO OR APOLLO PRODUCTION AND NO FACTOR, EVENT, CONDITION, CIRCUMSTANCE OR
PROSPECTIVE DEVELOPMENT EXISTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(2)                                  ANY MATERIAL LOSS, DAMAGE, DESTRUCTION OR
OTHER CASUALTY TO THE PROPERTY OR OTHER ASSETS OF APOLLO OR APOLLO PRODUCTION,
WHETHER OR NOT COVERED BY INSURANCE;

 

(3)                                  ANY CHANGE IN ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICE OF APOLLO OR APOLLO PRODUCTION; OR

 

(4)                                  ANY LOSS OF THE EMPLOYMENT, SERVICES OR
BENEFITS OF ANY KEY EMPLOYEE OF APOLLO OR APOLLO PRODUCTION.

 

22

--------------------------------------------------------------------------------


 

(II)                                  SINCE SEPTEMBER 30, 2005, EXCEPT AS SET
FORTH IN SCHEDULE 6.2(E) HERETO, APOLLO AND APOLLO PRODUCTION HAVE NOT:

 

(1)                                  INCURRED ANY MATERIAL OBLIGATION OR
LIABILITY (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE), EXCEPT IN THE
ORDINARY COURSE OF BUSINESS ;

 

(2)                                  MORTGAGED, PLEDGED OR SUBJECTED TO ANY LIEN
ANY OF ITS PROPERTY OR OTHER ASSETS EXCEPT IN THE ORDINARY COURSE OF BUSINESS,
AND EXCEPT FOR MECHANICS AND MATERIALMEN’S LIENS AND LIENS FOR TAXES NOT YET DUE
AND PAYABLE;

 

(3)                                  SOLD OR TRANSFERRED ANY ASSETS OR CANCELLED
ANY DEBTS OR CLAIMS OR WAIVED ANY RIGHTS, EXCEPT IN THE ORDINARY COURSE OF
BUSINESS ;

 

(4)                                  DEFAULTED ON ANY MATERIAL OBLIGATION;

 

(5)                                  ENTERED INTO ANY MATERIAL TRANSACTION,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS ;

 

(6)                                  WRITTEN DOWN THE VALUE OF ANY INVENTORY OR
WRITTEN OFF AS UNCOLLECTIBLE ANY ACCOUNTS RECEIVABLE OR ANY PORTION THEREOF NOT
REFLECTED IN THE APOLLO FINANCIAL STATEMENTS EXCEPT IN THE ORDINARY COURSE OF
BUSINESS;

 

(7)                                  GRANTED ANY INCREASE IN THE COMPENSATION OR
BENEFITS OF EMPLOYEES OTHER THAN THE INCREASES IN ACCORDANCE WITH PAST PRACTICE
NOT EXCEEDING 10% OR ENTERED INTO ANY EMPLOYMENT OR SEVERANCE AGREEMENT OR
ARRANGEMENT WITH ANY OF THEM;

 

(8)                                  INCURRED ANY OBLIGATION OR LIABILITY TO ANY
EMPLOYEE FOR THE PAYMENT OF SEVERANCE BENEFITS OF MORE THAN $1,000; OR

 

(9)                                  ENTERED INTO ANY AGREEMENT OR MADE ANY
COMMITMENT TO DO ANY OF THE FOREGOING.

 


(F)                                    LEGAL MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 6.2(F) HERETO, NEITHER APOLLO NOR APOLLO PRODUCTION ARE SUBJECT TO ANY
JUDGMENT, DECREE, WRIT, INJUNCTION RULING OR ORDER (COLLECTIVELY, “APOLLO
JUDGMENTS”) OF ANY GOVERNMENTAL AUTHORITY. SCHEDULE 6.2(F) IDENTIFIES EACH
APOLLO JUDGMENT, EACH OF WHICH IS FULLY COVERED BY AN INSURANCE POLICY AND
APOLLO AND APOLLO PRODUCTION HEREBY REPRESENT AND WARRANT TO SELLER THAT THEY
SHALL BE FINANCIALLY RESPONSIBLE FOR THE FULL SATISFACTION OF ANY SUCH APOLLO
JUDGMENT, INCLUDING COSTS OF DEFENSE AND COSTS OF COURT AND ATTORNEY FEES, TO
THE EXTENT THAT (I) ANY SUCH APOLLO JUDGMENT, INCLUDING COSTS OF DEFENSE AND
COSTS OF COURT INCLUDING ATTORNEY FEES, IS NOT COVERED BY INSURANCE; AND (II) TO
THE EXTENT THAT ANY SUCH APOLLO JUDGMENT, INCLUDING COSTS OF DEFENSE AND COSTS
OF COURT AND ATTORNEY FEES, IS NOT FULLY SATISFIED BY INSURANCE PROCEEDS.

 

23

--------------------------------------------------------------------------------


 

(I)                                     THE BUSINESSES OF APOLLO AND APOLLO
PRODUCTION ARE BEING CONDUCTED IN COMPLIANCE WITH ALL LAWS APPLICABLE TO EITHER
APOLLO OR APOLLO PRODUCTION OR ANY OF THEIR BUSINESSES OR PROPERTIES, EXCEPT FOR
WHERE THE FAILURE TO BE IN SUCH COMPLIANCE COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  APOLLO AND APOLLO PRODUCTION OWN OR HOLD
ALL GOVERNMENTAL APPROVALS MATERIAL TO THE CONDUCT OF THEIR BUSINESSES. TO
APOLLO’S AND APOLLO PRODUCTION’S KNOWLEDGE, NO EVENT HAS OCCURRED AND IS
CONTINUING WHICH PERMITS, OR AFTER NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD
PERMIT, ANY MODIFICATION OR TERMINATION OF ANY GOVERNMENTAL APPROVAL.

 


(G)                                 INVENTORIES.  THE VALUES AT WHICH
INVENTORIES ARE CARRIED BY APOLLO AND APOLLO PRODUCTION ON THEIR BALANCE SHEETS
REFLECT THE NORMAL INVENTORY VALUATION POLICIES OF APOLLO AND APOLLO PRODUCTION.


 


(H)                                 TAXES.  APOLLO AND APOLLO PRODUCTION AND,
FOR ANY PERIOD DURING ALL OR PART OF WHICH, THE TAX LIABILITY OF ANY OTHER
CORPORATION OR ENTITY WAS DETERMINED ON A COMBINED OR CONSOLIDATED BASIS WITH
APOLLO OR APOLLO PRODUCTION, ANY SUCH OTHER CORPORATION OR ENTITY, HAVE FILED
TIMELY ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED TO BE FILED (OR HAVE OBTAINED OR TIMELY APPLIED FOR AN
EXTENSION WITH RESPECT TO SUCH FILING) CURRENTLY REFLECTING THE APOLLO TAXES (AS
DEFINED BELOW) AND ALL OTHER INFORMATION REQUIRED TO BE REPORTED THEREON, AND
HAVE PAID, OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF, ALL APOLLO TAXES WHICH
ARE DUE PURSUANT TO SUCH RETURNS OR ARE PURSUANT TO ANY ASSESSMENTS RECEIVED BY
APOLLO OR APOLLO PRODUCTION OR ANY SUCH OTHER CORPORATION OR ENTITY. AS USED
HEREIN, “APOLLO TAXES” SHALL MEAN ALL TAXES, FEES LEVIES OR OTHER ASSESSMENTS,
INCLUDING BUT NOT LIMITED TO INCOME, EXCISE, PROPERTY (INCLUDING PROPERTY TAXES
PAID BY APOLLO OR APOLLO PRODUCTION PURSUANT TO ANY LEASE), SALES, FRANCHISE,
WITHHOLDING, SOCIAL SECURITY AND UNEMPLOYMENT TAXES IMPOSED BY THE UNITED
STATES, OR ANY STATE, COUNTY, LOCAL OR FOREIGN GOVERNMENT, OR ANY SUBDIVISION OR
AGENCY THEREOF, OR TAXING AUTHORITY THEREIN, AND ANY INTEREST, PENALTIES OR
ADDITIONS TO TAX RELATING TO SUCH TAXES, CHARGES, FEES, LEVIES OR OTHER
ASSESSMENTS. COPIES OF ALL TAX RETURNS FOR EACH FISCAL YEAR SINCE THE FORMATION
OF APOLLO AND APOLLO PRODUCTION HAVE BEEN FURNISHED OR MADE AVAILABLE TO THE
SELLER OR TO ITS REPRESENTATIVES AND SUCH COPIES ARE ACCURATE AND COMPLETE AS OF
THE DATE THEREOF. APOLLO AND APOLLO PRODUCTION HAVE ALSO FURNISHED OR MADE
AVAILABLE TO THE SELLER OR ITS REPRESENTATIVES CORRECT AND COMPLETE COPIES OF
ALL NOTICES AND CORRESPONDENCE SENT OR RECEIVED SINCE THE FORMATION OF APOLLO
AND APOLLO PRODUCTION BY APOLLO OR APOLLO PRODUCTION TO OR FROM ANY FEDERAL,
STATE OR LOCAL TAX AUTHORITIES. APOLLO AND APOLLO PRODUCTION HAVE ADEQUATELY
RESERVED FOR THE PAYMENT OF ALL MATERIAL APOLLO TAXES WITH RESPECT TO PERIODS
ENDED ON, PRIOR TO OR THROUGH THE DATE OF CLOSING FOR WHICH TAX RETURNS HAVE NOT
YET BEEN FILED. IN THE ORDINARY COURSE, APOLLO AND APOLLO PRODUCTION MAKE
ADEQUATE PROVISION ON THEIR BOOKS FOR THE PAYMENT OF ALL APOLLO TAXES (INCLUDING
FOR THE CURRENT FISCAL PERIOD) OWED BY APOLLO AND APOLLO PRODUCTION. EXCEPT TO
THE EXTENT RESERVES THEREFOR ARE REFLECTED ON THEIR BALANCE SHEETS, NEITHER
APOLLO NOR APOLLO PRODUCTION IS LIABLE OR WILL BECOME LIABLE, FOR ANY APOLLO
TAXES FOR ANY PERIOD ENDING ON, PRIOR TO OR THROUGH THE DATES OF THOSE BALANCE
SHEETS. EXCEPT AS DISCLOSED ON SCHEDULE 6.2(H), NEITHER APOLLO NOR APOLLO
PRODUCTION HAS BEEN SUBJECT TO A FEDERAL OR STATE TAX AUDIT OF ANY KIND AND NO
ADJUSTMENT HAS BEEN PROPOSED BY THE IRS WITH RESPECT TO ANY RETURN FOR

 

24

--------------------------------------------------------------------------------


 


ANY SUBSEQUENT YEAR. WITH RESPECT TO THE AUDITS REFERRED TO ON
SCHEDULE 6.2(H) HERETO, NO SUCH AUDIT HAS RESULTED IN AN ADJUSTMENT IN EXCESS OF
$25,000.


 


(I)                                     SUBSIDIARIES.  APOLLO PRODUCTION IS A
SUBSIDIARY OF APOLLO.  APOLLO PRODUCTION HAS NO SUBSIDIARIES.


 


(J)                                     CAPITALIZATION OF APOLLO AND APOLLO
PRODUCTION.  THE AUTHORIZED STOCK OF APOLLO AND APOLLO PRODUCTION AND THE NUMBER
OF SHARES OF CAPITAL STOCK THAT ARE ISSUED AND OUTSTANDING OF APOLLO AND APOLLO
PRODUCTION ARE SET FORTH IN SCHEDULE 6.2(J) HERETO. THE SHARES LISTED ON
SCHEDULE 6.2(J) HERETO CONSTITUTE ALL THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF APOLLO AND APOLLO PRODUCTION AND HAVE BEEN VALIDLY AUTHORIZED
AND ISSUED, ARE FULLY PAID AND NONASSESSABLE, HAVE NOT BEEN ISSUED IN VIOLATION
OF ANY PREEMPTIVE RIGHTS OR OF ANY FEDERAL OR STATE SECURITIES LAW AND NO
PERSONAL LIABILITY IS ATTACHED TO THE OWNERSHIP THEREOF. EXCEPT AS SET FORTH ON
SCHEDULE 6.2(J), THERE IS NO SECURITY, OPTION, WARRANT, RIGHT, CALL,
SUBSCRIPTION, AGREEMENT, COMMITMENT OR UNDERSTANDING OF ANY NATURE WHATSOEVER,
FIXED OR CONTINGENT, THAT DIRECTLY OR INDIRECTLY (I) CALLS FOR THE ISSUANCE,
SALE, PLEDGE OR OTHER DISPOSITION OF ANY SHARES OF CAPITAL STOCK OF APOLLO OR
APOLLO PRODUCTION, OR ANY SECURITIES CONVERTIBLE INTO, OR OTHER RIGHTS TO
ACQUIRE, ANY SHARES OF CAPITAL STOCK OF APOLLO OR APOLLO PRODUCTION; OR
(II) OBLIGATES APOLLO OR APOLLO PRODUCTION TO GRANT, OFFER OR ENTER INTO ANY OF
THE FOREGOING; OR (III) RELATES TO THE VOTING OR CONTROL OF SUCH CAPITAL STOCK,
SECURITIES OR RIGHTS, EXCEPT AS PROVIDED IN THIS AGREEMENT, OR IN THE ARTICLES
OF INCORPORATION OR BYLAWS OF APOLLO OR APOLLO PRODUCTION. APOLLO PRODUCTION HAS
NOT AGREED TO REGISTER ANY SECURITIES UNDER THE SECURITIES ACT.


 


(K)                                  EFFECT OF AGREEMENT.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY APOLLO AND APOLLO PRODUCTION OF THIS AGREEMENT, AND
THE CONSUMMATION BY APOLLO AND APOLLO PRODUCTION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE LAPSE
OF TIME, OR BOTH, (I) RESULT IN A DEFAULT, RIGHT TO ACCELERATE OR LOSS OF
MATERIAL RIGHTS UNDER, OR RESULT IN, CAUSE OR CREATE ANY MATERIAL LIABILITY,
LIEN, OR CHARGE PURSUANT TO, ANY FRANCHISE, MORTGAGE, DEED OF TRUST, LEASE,
LICENSE, AGREEMENT, OR OTHER CONTRACTUAL RELATIONSHIP TO WHICH APOLLO OR APOLLO
PRODUCTION IS A PARTY OR BY WHICH ANY OF THEM OR THEIR ASSETS MAY BE BOUND OR
AFFECTED; (II) VIOLATE ANY JUDGMENT APPLICABLE TO APOLLO OR APOLLO PRODUCTION;
OR (III) VIOLATE ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF APOLLO OR
APOLLO PRODUCTION.


 


(L)                                     LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 6.2(M) THERE IS NO LEGAL ACTION, SUIT, PROCEEDING, GRIEVANCE,
ARBITRATION, INVESTIGATION, AUDIT OR CLAIM BY, OF OR BEFORE ANY COURT,
ARBITRATION PANEL, GOVERNMENTAL AUTHORITY, OR OTHER BODY ACTING IN AN
ADJUDICATIVE CAPACITY PENDING OR, TO APOLLO’S OR APOLLO PRODUCTION’S KNOWLEDGE,
THREATENED AGAINST ANY OF APOLLO OR APOLLO PRODUCTION, (I) THAT INVOLVES OR
COULD REASONABLY BE EXPECTED TO INVOLVE APOLLO OR APOLLO PRODUCTION OR ANY OF
THEIR ASSETS, PROPERTIES, OPERATIONS OR BUSINESS OR (II) THAT SEEKS TO ENJOIN OR
OBTAIN MATERIAL DAMAGES IN RESPECT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(M)                               PUBLIC UTILITY HOLDING COMPANY ACT AND
INVESTMENT COMPANY ACT.  NEITHER APOLLO NOR APOLLO PRODUCTION IS A “HOLDING
COMPANY” OR A “PUBLIC UTILITY COMPANY” AS SUCH TERMS ARE DEFINED IN THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1933 AS AMENDED.  NEITHER APOLLO NOR APOLLO
PRODUCTION IS, AS A RESULT OF AND IMMEDIATELY UPON THE CLOSING WILL NOT BE AN

 

25

--------------------------------------------------------------------------------


 


“INVESTMENT COMPANY” OR COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940 AS AMENDED.


 


(N)                                 ERISA.  NO LIABILITY TO THE PENSION BENEFIT
GUARANTY CORPORATION HAS BEEN INCURRED WITH RESPECT TO ANY BENEFIT PLAN BY
APOLLO OR APOLLO PRODUCTION OR ANY OF THEIR RESPECTIVE AFFILIATES WHICH IS OR
WOULD BE MATERIALLY ADVERSE TO APOLLO, APOLLO PRODUCTION OR THEIR AFFILIATES. 
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ISSUANCE AND SALE OF THE
APOLLO SHARES, WILL NOT INVOLVE ANY TRANSACTION WHICH IS SUBJECT TO THE
PROHIBITIONS OF SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”) OR IN CONNECTION WITH WHICH A TAX OR LIEN COULD BE
IMPOSED THERETO.


 


(O)                                 SECURITIES ACT OF 1933.  BASED IN MATERIAL
PART UPON THE REPRESENTATIONS HEREIN OF THE SELLER, APOLLO AND APOLLO PRODUCTION
HAVE COMPLIED AND WILL COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES
LAWS IN CONNECTION WITH THE OFFER, ISSUANCE AND SALE OF THE APOLLO SHARES
HEREUNDER.


 


7.                                      TERMINATION


 


7.1.                              TERMINATION EVENTS.  THE TRANSACTIONS
CONTEMPLATED HEREIN MAY BE TERMINATED AND/OR ABANDONED PRIOR TO THE CLOSING:


 


(A)                                  BY THE MUTUAL CONSENT OF APOLLO, APOLLO
PRODUCTION AND SELLER;


 


(B)                                 BY APOLLO AND APOLLO PRODUCTION, IF ANY OF
THE CONDITIONS PROVIDED IN SECTION 5.1 OF THIS AGREEMENT SHALL NOT HAVE BEEN MET
OR WAIVED IN WRITING BY APOLLO AND APOLLO PRODUCTION BY THE CLOSING DATE; OR


 


(C)                                  BY SELLER, IF ANY OF THE CONDITIONS
PROVIDED FOR IN SECTION 5.2 OF THIS AGREEMENT SHALL NOT HAVE BEEN MET OR WAIVED
IN WRITING BY SELLER BY THE CLOSING DATE.


 


7.2.                              PROCEDURE UPON TERMINATION.  IN THE EVENT OF
TERMINATION AND/OR ABANDONMENT BY APOLLO AND APOLLO PRODUCTION OR BY SELLER, OR
BOTH, PURSUANT TO SECTION 7.1 HEREOF, WRITTEN NOTICE THEREOF SHALL BE GIVEN TO
THE OTHER PARTIES, AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
TERMINATED WITHOUT FURTHER ACTION BY APOLLO, APOLLO PRODUCTION OR BY SELLER.  IF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE TERMINATED AS PROVIDED
HEREIN:


 


(A)                                  EACH PARTY, UPON REQUEST BY ANOTHER PARTY,
SHALL RE-DELIVER ALL DOCUMENTS, WORK PAPERS AND OTHER MATERIAL, INCLUDING ALL
COPIES THEREOF, PROVIDED BY THE OTHER PARTY, TO THE PARTY FURNISHING THE SAME;
AND


 


(B)                                 NO PARTY HERETO SHALL HAVE ANY LIABILITY OR
FURTHER OBLIGATION TO ANY OTHER PARTY TO THIS AGREEMENT, WITH THE EXCEPTION OF
ANY PROVISIONS HEREOF WHICH EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT;


 


(C)                                  THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE
THAT IF THE CLOSING FAILS TO TIMELY OCCUR DUE TO THE WRONGFUL ACTION OR FAILURE
TO ACT OF SELLER, APOLLO PRODUCTION, OR APOLLO, THEN THE SOLE REMEDY OF THE
NON-DEFAULTING OR NON-BREACHING PART(IES) SHALL BE TO TERMINATE THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


8.                                      INDEMNIFICATION


 


8.1.                              SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 
THE REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES UNDER SECTIONS 6.1 AND
6.2 HEREUNDER SHALL SURVIVE THE CLOSING HEREUNDER FOR A PERIOD OF ONE (1) YEAR,
WITH THE EXCEPTION OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES
RELATIVE TO MATTERS OF TAXES, WHICH REPRESENTATIONS AND WARRANTIES SHALL SURVIVE
THE CLOSING HEREUNDER FOR A PERIOD OF SEVEN (7) YEARS.


 


8.2.                              INDEMNIFICATION BY SELLER.  SELLER SHALL
INDEMNIFY, DEFEND AND HOLD APOLLO PRODUCTION AND APOLLO AND EACH OF APOLLO
PRODUCTION’S AND APOLLO’S OFFICERS, DIRECTORS, AND SHAREHOLDERS HARMLESS, FROM
AND AGAINST, AND SHALL REIMBURSE APOLLO PRODUCTION OR APOLLO (OR, AS THE CASE
MAY BE, EACH OF APOLLO PRODUCTION’S OR APOLLO’S OFFICERS, DIRECTORS, AND
SHAREHOLDERS) ON DEMAND FOR ANY LIABILITIES, PAYMENTS, LOSSES, SUITS, CLAIMS,
COSTS, OR EXPENSES (INCLUDING ATTORNEY’S FEES AND COSTS OF INVESTIGATION
INCURRED IN DEFENDING AGAINST SUCH LIABILITIES, PAYMENTS, LOSSES, SUITS, CLAIMS,
COSTS OR EXPENSES) MADE AGAINST OR INCURRED BY OR ASSERTED AGAINST APOLLO
PRODUCTION OR APOLLO (AND/OR EACH OF APOLLO PRODUCTION’S AND/OR APOLLO’S
OFFICERS, DIRECTORS, AND SHAREHOLDERS) AFTER THE CLOSING IN RESPECT OF (A) ANY
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY SELLER OR
MOUNTAIN STATES IN THIS AGREEMENT OR ANY CERTIFICATE OR OTHER INSTRUMENT
FURNISHED BY THEM PURSUANT TO THIS AGREEMENT, OR (B) THE FAILURE OF SELLER TO
CONVEY TO APOLLO PRODUCTION GOOD AND MARKETABLE TITLE TO THE STOCK, FREE AND
CLEAR OF ALL LIENS.


 


8.3.                              INDEMNIFICATION BY APOLLO PRODUCTION AND BY
APOLLO.  APOLLO PRODUCTION AND APOLLO, JOINTLY AND SEVERALLY, SHALL INDEMNIFY,
DEFEND AND HOLD SELLER AND EACH OF SELLERS’ OFFICERS, DIRECTORS, AND
SHAREHOLDERS HARMLESS, FROM AND AGAINST, AND SHALL REIMBURSE SELLER (OR, AS THE
CASE MAY BE, EACH OF SELLERS’ OFFICERS, DIRECTORS, AND SHAREHOLDERS) ON DEMAND
FOR ANY LIABILITIES, PAYMENTS, LOSSES, SUITS, CLAIMS, COSTS, OR EXPENSES
(INCLUDING ATTORNEY’S FEES AND COSTS OF INVESTIGATION INCURRED IN DEFENDING
AGAINST SUCH LIABILITIES, PAYMENTS, LOSSES, SUITS, CLAIMS, COSTS OR EXPENSES)
MADE AGAINST OR INCURRED BY OR ASSERTED AGAINST SELLER (AND/OR EACH OF SELLERS’
OFFICERS, DIRECTORS, AND SHAREHOLDERS) AFTER THE CLOSING IN RESPECT OF (A) ANY
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY APOLLO
PRODUCTION OR BY APOLLO IN THIS AGREEMENT OR ANY CERTIFICATE OR OTHER INSTRUMENT
FURNISHED BY EITHER OF THEM PURSUANT TO THIS AGREEMENT, OR (B) THE FAILURE OF
APOLLO TO CONVEY GOOD AND MARKETABLE TITLE TO THE APOLLO SHARES, FREE AND CLEAR
OF ALL LIENS.


 


8.4.                              CLAIMS SUBJECT TO INDEMNIFICATION.  EACH PARTY
SHALL PROMPTLY NOTIFY THE OTHER OF ANY CLAIM FOR WHICH INDEMNIFICATION MAY BE
SOUGHT UNDER THIS AGREEMENT, AND SHALL GIVE THE INDEMNIFYING PARTY THE
OPPORTUNITY TO DEFEND THE CLAIM WITH COUNSEL OF ITS CHOICE, SUBJECT TO THE
APPROVAL OF THE PARTY AGAINST WHOM THE CLAIM IS BEING BROUGHT, WHICH SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED, AT ITS SOLE COST AND EXPENSE.  THE
INDEMNIFYING PARTY SHALL NOT SETTLE OR COMPROMISE SUCH CLAIM WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE SUBJECT
MATTER UNDERLYING SUCH CLAIM IS REASONABLY DETERMINED BY THE INDEMNITEE TO BE OR
REASONABLY ANTICIPATED TO BE MATERIALLY AND ADVERSELY PRECEDENT SETTING TO THE
INDEMNITEE, OR WHICH MAY MATERIALLY AND ADVERSELY AFFECT THE INDEMNITEE’S FUTURE
OPERATIONS, THE INDEMNITEE MAY, IN ITS REASONABLE JUDGMENT, WITHHOLD ITS CONSENT
TO INDEMNITOR DEFENDING THE CLAIM WITH ITS OWN COUNSEL, OR SETTLING THE CLAIM,
AND UPON WRITTEN NOTICE TO INDEMNITOR, INDEMNITEE SHALL PROCEED WITH ITS DEFENSE
OF THE CLAIM.  THE INDEMNITOR’S LIABILITY WHEN INDEMNITEE IS DEFENDING THE CLAIM

 

27

--------------------------------------------------------------------------------


 


SHALL NOT EXCEED THAT WHICH INDEMNITOR WOULD HAVE INCURRED HAD INDEMNITOR
PROVIDED THE CLAIM DEFENSE. 


 


8.5.                              LIMITATION ON SELLER’S REPRESENTATIONS AND
WARRANTIES. INDEPENDENT ANALYSIS.  APOLLO AND APOLLO PRODUCTION ACKNOWLEDGE THAT
APOLLO AND APOLLO PRODUCTION, EITHER ALONE OR TOGETHER WITH ANY INDIVIDUALS OR
ENTITIES APOLLO AND APOLLO PRODUCTION HAVE RETAINED TO ADVISE THEM WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED HEREBY, HAVE KNOWLEDGE AND EXPERIENCE IN
TRANSACTIONS OF THE TYPE CONTEMPLATED PURSUANT TO THIS AGREEMENT AND IN THE
BUSINESS OF MOUNTAIN STATES, AND ARE THEREFORE CAPABLE OF EVALUATING THE RISKS
AND MERITS OF ACQUIRING THE STOCK.  APOLLO AND APOLLO PRODUCTION FURTHER
ACKNOWLEDGE THAT NO SELLER NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS,
EMPLOYEES, PARTNERS, MEMBERS, MANAGERS, OR OWNERS, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, REPRESENTATIVES, AGENTS OR CONSULTANTS HAVE MADE ANY REPRESENTATION
OR WARRANTY IN RESPECT OF THE INTERPRETATIONS OR ECONOMIC EVALUATIONS RELATIVE
TO MOUNTAIN STATES, INCLUDING WITH RESPECT TO THE FUTURE OPERATION OF MOUNTAIN
STATES OR ITS BUSINESS, OR AS TO THE PROSPECTS (FINANCIAL OR OTHERWISE) OF
MOUNTAIN STATES.  APOLLO AND APOLLO PRODUCTION FURTHER ACKNOWLEDGE, AGREE AND
RECOGNIZE THAT ANY COST ESTIMATES, PROJECTIONS OR OTHER PREDICTIONS CONTAINED OR
REFERRED TO IN ANY DOCUMENT PROVIDED TO APOLLO, APOLLO PRODUCTION, OR ANY OF
THEIR AFFILIATES, EMPLOYEES, AGENTS OR REPRESENTATIVES, ARE PREPARED FOR
INTERNAL PLANNING PURPOSES ONLY AND ARE NOT DEEMED TO BE REPRESENTATIONS AND
WARRANTIES OF SELLER, OR SELLER’S RESPECTIVE SHAREHOLDERS, DIRECTORS, EMPLOYEES,
PARTNERS, MEMBERS OR OWNERS, OR ANY OF THEIR RESPECTIVE AFFILIATES, AGENTS,
REPRESENTATIVES, OR CONSULTANTS. 


 

IT IS EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT SELLER MAKES NO
WARRANTIES OF ANY KIND, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE ASSETS
OR PROPERTIES OF MOUNTAIN STATES, WHETHER EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE. UPON CLOSING, APOLLO AND APOLLO PRODUCTION ACKNOWLEDGE THAT THEY HAVE
HAD, OR WILL HAVE HAD, PRIOR TO CLOSING, A REASONABLE OPPORTUNITY TO CONDUCT
THEIR DUE DILIGENCE ACTIVITIES AND TO INSPECT AND EXAMINE THE CONDITION OF EACH
AND EVERY ASSET AND PROPERTY OF MOUNTAIN STATES, INCLUDING THE ENVIRONMENTAL
CONDITIONS OF THE ASSETS AND PROPERTIES OF MOUNTAIN STATES, AND APOLLO AND
APOLLO PRODUCTION ARE AWARE OF AND ACCEPT THE CONDITION OF EACH AND EVERY ASSET
AND PROPERTY OF MOUNTAIN STATES, INCLUDING BUT NOT LIMITED TO THE ENVIRONMENTAL
CONDITIONS OF SUCH ASSETS AND PROPERTIES.

 

28

--------------------------------------------------------------------------------


 


8.6.                              REMEDIES:  LIMITATIONS ON LIABILITY


 


(A)                                  THE SOLE REMEDY OF APOLLO PRODUCTION OR
APOLLO UNDER THIS AGREEMENT, FOR A BREACH BY SELLER OF ANY REPRESENTATION OR
WARRANTY SET FORTH IN SECTION 6.1 OF THIS AGREEMENT, SHALL BE TO RECEIVE FROM
SELLER (AND/OR KEN KELLEY, IF REQUIRED) SUCH AMOUNT OF THE APOLLO SHARES
CONVEYED TO SELLER AND KEN KELLEY HEREUNDER WHICH IS EQUIVALENT TO THE AMOUNTS
FOR WHICH APOLLO PRODUCTION AND/OR APOLLO ARE ENTITLED TO INDEMNIFICATION
PURSUANT TO SECTION 8.2; IT BEING EXPRESSLY UNDERSTOOD AND AGREED THAT THE
SELLER SHALL HAVE NO OBLIGATION TO SATISFY ANY SUCH LIABILITY TO APOLLO
PRODUCTION OR APOLLO IN ANY MANNER (INCLUDING THE PAYMENT OF MONEY), OTHER THAN
BY A RETURN OF APOLLO SHARES.  THE VALUE OF THE APOLLO SHARES, FOR THE PURPOSES
OF THIS SECTION 8.6(A) SHALL BE THE GREATER OF THE AVERAGE CLOSING PRICE OF SUCH
STOCK OVER THE MOST IMMEDIATE FIVE DAY TRADING PERIOD PRIOR TO THE DATE OF
SATISFACTION OF THE INDEMNITY OBLIGATION OR $0.40 PER SHARE.


 


(B)                                 THE SOLE REMEDY OF SELLER UNDER THIS
AGREEMENT FOR A BREACH BY APOLLO AND/OR APOLLO PRODUCTION OF ANY REPRESENTATION
OR WARRANTY SET FORTH IN SECTION 6.2 OF THIS AGREEMENT, SHALL BE TO RECEIVE FROM
APOLLO SUCH NUMBER OF SHARES OF THE COMMON STOCK OF APOLLO WHICH IS EQUIVALENT
TO THE AMOUNT FOR WHICH SELLER IS ENTITLED TO INDEMNIFICATION PURSUANT TO
SECTION 8.3.  THE VALUE OF THE APOLLO SHARES, FOR THE PURPOSES OF THIS
SECTION 8.6(B) SHALL BE THE GREATER OF THE AVERAGE CLOSING PRICE OF SUCH STOCK
OVER THE MOST IMMEDIATE FIVE DAY TRADING PERIOD PRIOR TO THE DATE OF
SATISFACTION OF THE INDEMNITY OBLIGATION, OR $0.40 PER SHARE.


 


(C)                                  THE MAXIMUM AGGREGATE LIABILITY OF SELLER,
TO APOLLO AND APOLLO PRODUCTION, COLLECTIVELY, FOR A BREACH OF A REPRESENTATION
OR WARRANTY SET FORTH IN SECTION 6.1 OF THIS AGREEMENT, SHALL NOT EXCEED
$750,000, AND THE MAXIMUM AGGREGATE LIABILITY OF APOLLO AND APOLLO LNG FOR THE
BREACH OF A REPRESENTATION OR WARRANTY SET FORTH IN SECTION 6.2 OF THIS
AGREEMENT, SHALL NOT EXCEED $750,000. 


 


(D)                                 NO PARTY WILL BE REQUIRED TO INDEMNIFY
ANOTHER PARTY UNLESS THE INDEMNIFIED PARTY’S CLAIMS WITH RESPECT TO A PARTICULAR
SET OF FACTS OR CIRCUMSTANCES EXCEED $50,000, AND UNLESS (AND ONLY TO THE EXTENT
THAT) THE AGGREGATE AMOUNT OF THE AGREED TO OR ADJUDICATED INDEMNIFICATION
CLAIMS AGAINST SUCH PARTY EXCEED $50,000.  IT IS ADDITIONALLY EXPRESSLY
UNDERSTOOD AND AGREED THAT KEN KELLEY SHALL HAVE NO PERSONAL OR OTHER LIABILITY
UNDER THIS AGREEMENT WHATSOEVER, AND THAT APOLLO AND APOLLO PRODUCTION SHALL
HAVE NO RECOURSE TO THE ASSETS OR PROPERTIES OF KEN KELLEY.


 


(E)                                  NO PARTY SHALL BE LIABLE OR OTHERWISE
RESPONSIBLE TO ANY OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES, INCLUDING LOST PROFITS, OR LOSS OF BUSINESS OPPORTUNITY OR
FOR PUNITIVE DAMAGES, AS TO ANY ACT OR OMISSION WHATSOEVER, AND WHETHER
CHARACTERIZED AS A CONTRACT BREACH, TORT, OR OTHERWISE, OR WHICH OTHERWISE
ARISES OUT OF OR RELATES TO THIS AGREEMENT OR ITS PERFORMANCE OR
NON-PERFORMANCE; PROVIDED THAT THIS LIMITATION ON LIABILITY SHALL NOT APPLY TO
ANY CLAIMS WITH RESPECT TO WHICH A PARTY IS FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE COMMITTED ACTUAL FRAUD.

 

29

--------------------------------------------------------------------------------


 


(F)                                    EACH INDEMNIFIED PARTY SHALL BE OBLIGATED
IN CONNECTION WITH ANY CLAIM FOR INDEMNIFICATION TO EXERCISE ALL COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE THE LOSSES ASSOCIATED WITH SUCH CLAIM UPON AND
AFTER BECOMING AWARE OF ANY EVENT WHICH COULD REASONABLY BE EXPECTED TO GIVE
RISE TO SUCH LOSSES.


 


(G)                                 THE AMOUNT OF ANY LOSS SUFFERED BY A PARTY,
INCLUDING ANY TAX LOSSES, WILL BE REDUCED BY THE AMOUNT, IF ANY, OF THE RECOVERY
OR TAX BENEFIT (NET OF REASONABLE EXPENSES INCURRED IN CONNECTION WITH OBTAINING
SUCH RECOVERY OR BENEFIT) SUCH PARTY OR ITS AFFILIATE HAS RECEIVED, IN THE
FUTURE RECEIVES, OR MAY REASONABLY BE EXPECTED TO RECEIVE, OR OTHERWISE ENJOYS
WITH RESPECT THERETO FROM ANY OTHER PERSON, INCLUDING ANY AFFILIATE  (INCLUDING
THE PRESENT VALUE OF ANY FEDERAL, STATE, OR LOCAL INCOME TAX BENEFIT, ANY
RECOVERY UNDER ANY INSURANCE POLICIES, AFTER THE DEDUCTION OF ANY DEDUCTIBLE
PAYMENTS AND COSTS OF RECOVERY AND ANY OFFSETTING TAX DEDUCTIONS, CREDITS,
LOSSES, INCLUDING NET OPERATING LOSSES, OR SIMILAR ITEMS).  THE PRESENT VALUE OF
ANY TAX BENEFITS WILL BE CALCULATED UTILIZING THE PREVAILING INTEREST RATES
ESTABLISHED BY THE INTERNAL REVENUE CODE.


 


(H)                                 THE OBLIGATIONS OF THE PARTIES FOR
INDEMNIFICATION FOR BREACH OF A REPRESENTATION OR WARRANTY UNDER SECTION 6.1 AND
6.2 SHALL TERMINATE AFTER THE EXPIRATION OF THE PERIODS INDICATED IN
SECTION 8.1, EXCEPT WITH RESPECT TO ANY LOSS WHICH HAS BEEN THE SUBJECT OF
WRITTEN NOTICE TO THE PARTY AGAINST WHOM SUCH CLAIM OF LOSS IS ASSERTED PRIOR TO
THE EXPIRATION OF SUCH PERIOD, WHICH NOTICE SHALL PRESERVE SUCH CLAIM UNTIL IT
IS LIQUIDATED OR OTHERWISE FINALLY RESOLVED.


 


9.                                      TAX MATTERS


 


9.1.                              TAX RETURNS.  APOLLO PRODUCTION SHALL PREPARE
OR CAUSE TO BE PREPARED AND FILE OR CAUSE TO BE FILED ALL TAX RETURNS WITH
RESPECT TO MOUNTAIN STATES FOR ALL TAX PERIODS BEGINNING WITH AND SUBSEQUENT TO
THE 2005 TAXABLE YEAR.  SELLER SHALL PREPARE OR CAUSE TO BE PREPARED, AND FILE
OR CAUSE TO BE FILED ALL TAX RETURNS WITH RESPECT TO MOUNTAIN STATES FOR ALL TAX
PERIODS BEGINNING PRIOR TO THE 2005 TAXABLE YEAR.


 


9.2.                              COOPERATION ON TAX MATTERS.


 


(A)                                  APOLLO PRODUCTION AND SELLER SHALL
COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY,
IN CONNECTION WITH THE FILING OF TAX RETURNS PURSUANT TO THIS SECTION AND ANY
AUDIT, LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A
MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF
ANY MATERIAL PROVIDED HEREUNDER.  APOLLO PRODUCTION AND SELLER SHALL (I) RETAIN
ALL BOOKS AND RECORDS IN THEIR POSSESSION WITH RESPECT TO TAX MATTERS PERTINENT
TO MOUNTAIN STATES, ITS ASSETS OR BUSINESS RELATING TO ANY WHOLE OR PARTIAL
TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL THE EXPIRATION OF THE
STATUTE OF LIMITATIONS (AND, TO THE EXTENT NOTIFIED BY APOLLO PRODUCTION OR THE
SELLER, ANY EXTENSIONS THEREOF) OF THE RESPECTIVE TAXABLE PERIODS, AND ABIDE BY
ALL RECORD RETENTION AGREEMENTS (IF ANY) ENTERED INTO WITH ANY TAXING AUTHORITY,
AND (II) GIVE THE OTHER PARTY REASONABLE WRITTEN NOTICE PRIOR TO TRANSFERRING,
DESTROYING OR DISCARDING ANY SUCH BOOKS AND RECORDS AND, IF THE OTHER PARTY SO
REQUESTS, APOLLO PRODUCTION OR SELLER, AS THE CASE MAY BE, SHALL ALLOW THE OTHER
PARTY TO TAKE POSSESSION OF SUCH BOOKS AND RECORDS.

 

30

--------------------------------------------------------------------------------


 


(B)                                 APOLLO PRODUCTION AND THE SELLER FURTHER
AGREE, UPON REQUEST, TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY
CERTIFICATE OR OTHER DOCUMENT FROM ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON AS MAY BE NECESSARY TO MITIGATE, REDUCE OR ELIMINATE ANY TAX THAT COULD
BE IMPOSED (INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY).


 


9.3.                              CONFIDENTIALITY.  ANY INFORMATION SHARED IN
CONNECTION WITH TAXES SHALL BE KEPT CONFIDENTIAL, EXCEPT AS MAY OTHERWISE BE
NECESSARY IN CONNECTION WITH THE FILING OF TAX RETURNS OR REPORTS, REFUND
CLAIMS, TAX AUDITS, TAX CLAIMS AND TAX LITIGATION, OR AS REQUIRED BY LAW.


 


9.4.                              AUDITS.  THE SELLER AND APOLLO PRODUCTION
SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE OTHER OF ANY PENDING OR WRITTEN
THREAT OF A TAX AUDIT, ASSESSMENT OR PROCEEDING THAT IT RECEIVES RELATED TO
MOUNTAIN STATES AND ITS ASSETS FOR WHOLE OR PARTIAL PERIODS FOR WHICH IT IS
INDEMNIFIED BY THE OTHER PARTY HEREUNDER.  SUCH NOTICE SHALL CONTAIN FACTUAL
INFORMATION (TO THE EXTENT KNOWN) DESCRIBING THE ASSERTED TAX LIABILITY IN
REASONABLE DETAIL AND SHALL BE ACCOMPANIED BY COPIES OF ANY NOTICE OR OTHER
DOCUMENT RECEIVED FROM OR WITH ANY TAX AUTHORITY IN RESPECT OF ANY SUCH
MATTERS. 


 


9.5.                              CONTROL OF PROCEEDINGS. THE PARTY RESPONSIBLE
FOR PREPARING AND FILING THE TAX RETURN UNDER THIS AGREEMENT SHALL CONTROL
AUDITS AND DISPUTES RELATING TO SUCH TAX RETURNS, INCLUDING ACTIONS TAKEN TO
PAY, COMPROMISE OR SETTLE SUCH AUDITS AND DISPUTES.  REASONABLE OUT-OF-POCKET
EXPENSES WITH RESPECT TO ANY SUCH CONTEST SHALL BE BORNE BY THE SELLER AND
APOLLO PRODUCTION IN PROPORTION TO THEIR RESPONSIBILITY FOR SUCH TAXES AS SET
FORTH IN THIS AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED BY THIS AGREEMENT, THE
NON-CONTROLLING PARTY SHALL BE AFFORDED A REASONABLE OPPORTUNITY TO PARTICIPATE
IN SUCH PROCEEDINGS AT ITS OWN EXPENSE.


 


10.                               GENERAL PROVISIONS


 


10.1.                        FURTHER ASSURANCES.  EACH PARTY HERETO SHALL
EXECUTE AND/OR CAUSE TO BE DELIVERED TO EACH OTHER PARTY HERETO SUCH INSTRUMENTS
AND OTHER DOCUMENTS, AND SHALL TAKE SUCH OTHER ACTIONS, AS SUCH OTHER PARTY MAY
REASONABLY REQUEST (PRIOR TO, AT OR AFTER THE CLOSING) FOR THE PURPOSE OF
CARRYING OUT OR EVIDENCING ANY OF THE TRANSACTIONS CONTEMPLATED PURSUANT TO THIS
AGREEMENT.


 


10.2.                        WAIVER.  ANY WAIVER OF ANY TERM OR CONDITION OF
THIS AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY PRIOR OR SUBSEQUENT BREACH
OF SUCH TERM OR CONDITION OTHER THAN THE BREACH SPECIFICALLY INTENDED TO BE
WAIVED, NOR SHALL ANY FAILURE TO ENFORCE ANY PROVISION HEREOF OPERATE AS A
WAIVER OF SUCH PROVISION OR OF ANY OTHER PROVISION HEREOF.  PRIOR TO THIS
AGREEMENT BEING TERMINATED AS A RESULT OF THE FAILURE OF A CONTINGENCY OR
CONDITION TO BE MET, THE PARTY IN WHOSE FAVOR SUCH FAILED CONDITION OR
CONTINGENCY EXISTS SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT, BY WRITTEN NOTICE TO
THE OTHER, TO WAIVE ANY SUCH CONDITION OR CONTINGENCY, AND IF WAIVED, SAID
CONDITION OR CONTINGENCY SHALL BE DEEMED SATISFIED.


 


10.3.                        NOTICES.  ANY NOTICES REQUIRED OR CAPABLE OF BEING
RENDERED UNDER THE PROVISIONS OF THIS AGREEMENT SHALL BE IN WRITING AND (A) HAND
DELIVERED IN PERSON, (B) SENT BY UNITED STATES POSTAL SERVICE CERTIFIED MAIL,
POSTAGE PREPAID, (C) SENT BY A RECOGNIZED NATIONAL OVERNIGHT DELIVERY SERVICE,
OR LOCAL SAME DAY DELIVERY OR COURIER SERVICE, ADDRESSED AS SHOWN ON PAGES 1

 

31

--------------------------------------------------------------------------------


 


AND 2 OF THIS AGREEMENT, OR (D) SENT BY FACSIMILE MACHINE.  ANY NOTICE SENT BY
UNITED STATES POSTAL SERVICE CERTIFIED MAIL SHALL BE DEEMED TO BE EFFECTIVE THE
EARLIER OF THE ACTUAL DELIVERY, IF HAND DELIVERED IN PERSON, OR THREE
(3) BUSINESS DAYS AFTER DEPOSIT IN A POST OFFICE OPERATED BY THE UNITED STATES
POSTAL SERVICE.  ANY NOTICE SENT BY A RECOGNIZED NATIONAL OVERNIGHT DELIVERY
SERVICE SHALL BE DEEMED EFFECTIVE ONE (1) BUSINESS DAY AFTER DEPOSIT WITH SUCH
SERVICE.  ANY NOTICE PERSONALLY DELIVERED OR DELIVERED THROUGH A SAME-DAY
DELIVERY/COURIER SERVICE SHALL BE DEEMED EFFECTIVE UPON ITS RECEIPT OR REFUSAL
TO ACCEPT RECEIPT BY THE ADDRESSEE.  ANY NOTICE SENT BY FACSIMILE MACHINE SHALL
BE DEEMED EFFECTIVE ONE BUSINESS DAY AFTER CONFIRMATION OF THE SUCCESSFUL
TRANSMISSION BY THE SENDER’S FACSIMILE MACHINE.  NOTICES SHALL BE ADDRESSED TO
THE PARTIES IN ACCORDANCE WITH THE INFORMATION PROVIDED ON PAGES 1 AND 2 OF THIS
AGREEMENT OR TO SUCH OTHER ADDRESSES AS MAY BE DESIGNATED IN WRITING FROM TIME
TO TIME PURSUANT HERETO.


 


10.4.                        TIME IS OF THE ESSENCE.  TIME IS OF THE ESSENCE
WITH RESPECT TO ALL MATTERS IN THIS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT, THE TIME FOR PERFORMANCE OF ANY OBLIGATION OR TAKING ANY
ACTION UNDER THIS AGREEMENT WILL BE DEEMED TO EXPIRE AT 12:00 O’CLOCK MIDNIGHT
(CENTRAL TIME) ON THE LAST DAY OF THE APPLICABLE TIME PERIOD PROVIDED FOR IN
THIS AGREEMENT.


 


10.5.                        BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.  NO PARTY MAY
ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTIES.


 


10.6.                        NO THIRD PARTY BENEFICIARIES.  NOTHING IN THIS
AGREEMENT OR THE ATTACHMENTS HERETO, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT ON ANY PERSONS OTHER
THAN THE PARTIES TO IT, NOR IS ANYTHING IN THIS AGREEMENT INTENDED TO RELIEVE OR
DISCHARGE THE OBLIGATIONS OR LIABILITIES OF ANY THIRD PERSON TO ANY PARTY TO
THIS AGREEMENT.


 


10.7.                        TEXAS LAW AND JURISDICTION.  THIS AGREEMENT SHALL
BE CONSTRUED PURSUANT TO THE LAWS OF THE STATE OF TEXAS.  THE PARTIES HEREBY
CONSENT TO THE EXCLUSIVE PERSONAL JURISDICTION OF THE COURTS IN AND FOR THE
STATE OF TEXAS IN THE EVENT OF LITIGATION PERTAINING HERETO, WITH VENUE TO LIE
IN DALLAS COUNTY.


 


10.8.                        ATTORNEYS’ FEES.  IF ANY ACTION AT LAW OR IN EQUITY
IS BROUGHT TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE PREVAILING
PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES, COSTS AND DISBURSEMENTS
FROM THE NON-PREVAILING PARTY, IN ADDITION TO ANY OTHER RELIEF TO WHICH THE
PREVAILING PARTY MAY BE ENTITLED PURSUANT TO THE COURT’S RULING.


 


10.9.                        COUNTERPARTS AND FACSIMILE EXECUTION.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY FACSIMILE
SIGNATURE, EACH OF WHICH WILL BE AN ORIGINAL BUT ALL OF WHICH WILL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


10.10.                  SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL BE HELD TO BE WHOLLY OR PARTIALLY INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL IN NO WAY BE AFFECTED OR IMPAIRED THEREBY.

 

32

--------------------------------------------------------------------------------


 


10.11.                  HEADINGS.  THE HEADINGS OF THE SEVERAL SECTIONS OF THIS
AGREEMENT ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE AND ARE NOT A PART OF
AND ARE NOT INTENDED TO GOVERN, LIMIT OR AID IN THE CONSTRUCTION OF ANY TERM OR
PROVISION HEREOF.


 


10.12.                  OTHER OFFERS.  FROM AND AFTER THE MUTUAL EXECUTION OF
THIS AGREEMENT, AND UNTIL ITS CLOSURE OR TERMINATION AS HEREIN PROVIDED, SELLER
SHALL NOT ENTERTAIN ANY OFFERS FROM ANY THIRD PARTY WITH RESPECT TO THE SALE
(OUTSIDE THE ORDINARY COURSE OF BUSINESS) OF THE ASSETS OR THE STOCK OF MOUNTAIN
STATES.


 


10.13.                  NO BROKERS.  APOLLO PRODUCTION AND APOLLO REPRESENT AND
WARRANT THAT NEITHER OF THEM HAS DEALT WITH ANY SALES AGENTS, FINDERS, BROKERS
OR OTHER CONSULTANTS IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREUNDER,
AND NEITHER HAS ANY FINANCIAL OBLIGATION TO ANY SUCH SALES AGENTS, FINDERS,
BROKERS OR OTHER CONSULTANTS IN CONNECTION WITH THIS TRANSACTION.  SELLER
REPRESENTS AND WARRANTS THAT NO BROKER, FINDER, INVESTMENT BANKER, SALES AGENT,
OR OTHER CONSULTANTS, OR OTHER PERSON IS OR WILL BE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ENTITLED TO ANY BROKERAGE, FINDER’S
OR OTHER FEE OR COMPENSATION BASED ON ANY ARRANGEMENT OR AGREEMENT MADE BY OR ON
BEHALF OF SELLERS FOR WHICH APOLLO PRODUCTION OR APOLLO WILL HAVE ANY OBLIGATION
OR LIABILITY.  SELLER HAS ENGAGED THE SERVICES OF AN INVESTMENT BANKER, AND
SELLER SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY FEES, EXPENSES, CHARGES OR
OTHER CLAIMS DUE TO SUCH PERSON AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.  IF ANY PERSON ASSERTS A CLAIM TO A FINDER’S FEE, BROKERAGE
COMMISSION OR OTHER COMPENSATION ON ACCOUNT OF ALLEGED EMPLOYMENT AS A FINDER OR
BROKER, OR THE PERFORMANCE OF SERVICES AS A FINDER OR BROKER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREUNDER, THE PARTY UNDER WHOM THE FINDER OR
BROKER IS CLAIMING WILL INDEMNIFY, DEFEND AND HOLD THE OTHER PARTY AND THE OTHER
PARTY’S AFFILIATES HARMLESS FOR, FROM, AND AGAINST ANY CLAIMS RELATED THERETO. 
THIS INDEMNITY WILL SURVIVE THE CLOSING OR THE CANCELLATION OF THIS AGREEMENT.


 


10.14.                  SELLER’S REPRESENTATIVE.


 


(A)                                  KEN KELLEY, ACTING ALONE, WITH FULL POWER
OF SUBSTITUTION AND RE-SUBSTITUTION, IS HEREBY DESIGNATED AS THE REPRESENTATIVE
OF THE SELLERS (“SELLER’S REPRESENTATIVE”) TO SERVE, AND APOLLO AND APOLLO
PRODUCTION HEREBY ACKNOWLEDGE THAT SELLER’S REPRESENTATIVE SHALL SERVE, AS THE
SOLE REPRESENTATIVE OF THE SELLER FROM AND AFTER THE EFFECTIVE DATE WITH RESPECT
TO THE MATTERS SET FORTH IN THIS AGREEMENT.  SELLER’S REPRESENTATIVE HAS
ACCEPTED SUCH DESIGNATION AS OF THE DATE HEREOF.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, SELLER’S REPRESENTATIVE SHALL HAVE NO
DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES ON BEHALF OF ANY SELLER SHALL OTHERWISE EXIST AGAINST SELLER’S
REPRESENTATIVE.  IT IS EXPRESSLY UNDERSTOOD AND AGREED BY SELLER AND BY APOLLO
AND APOLLO PRODUCTION, THAT KEN KELLEY SHALL HAVE NO PERSONAL LIABILITY
WHATSOEVER TO APOLLO OR APOLLO PRODUCTION WHATSOEVER, WITH RESPECT TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


(B)                                 NEPTUNE AND GOLDEN SPREAD EACH HEREBY
IRREVOCABLY APPOINTS SELLER’S REPRESENTATIVE AS THE AGENT, PROXY AND
ATTORNEY-IN-FACT FOR SUCH PARTY FOR ALL PURPOSES OF THIS AGREEMENT, INCLUDING
FULL POWER AND AUTHORITY ON SUCH PARTY’S BEHALF (I) TO TAKE ALL ACTIONS WHICH

 

33

--------------------------------------------------------------------------------


 


SELLER’S REPRESENTATIVE CONSIDERS NECESSARY OR DESIRABLE IN CONNECTION WITH THE
DEFENSE, PURSUIT OR SETTLEMENT OF ANY DETERMINATIONS RELATING TO (X) THE PAYMENT
OF THE PURCHASE PRICE, AND (Y) ANY CLAIMS FOR INDEMNIFICATION, INCLUDING
DETERMINATIONS TO SUE, DEFEND, NEGOTIATE, SETTLE AND COMPROMISE ANY SUCH CLAIMS
FOR INDEMNIFICATION MADE BY OR AGAINST, AND OTHER DISPUTE WITH APOLLO OR APOLLO
PRODUCTION PURSUANT TO THIS AGREEMENT, OR ANY OF THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY, (II) TO ENGAGE AND EMPLOY AGENTS AND REPRESENTATIVES
(INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER PROFESSIONALS) AND TO INCUR SUCH
OTHER EXPENSES AS HE SHALL DEEM NECESSARY OR PRUDENT IN CONNECTION WITH THE
ADMINISTRATION OF THE FOREGOING, (III) TO DISBURSE TO NEPTUNE AND GOLDEN SPREAD
ALL INDEMNIFICATION PAYMENTS, (IV) TO ACCEPT AND RECEIVE NOTICES TO SELLER
PURSUANT TO THIS AGREEMENT, AND (V) TO TAKE ALL OTHER ACTIONS AND EXERCISE ALL
OTHER RIGHTS WHICH SELLER’S REPRESENTATIVE (IN HIS SOLE DISCRETION) CONSIDERS
NECESSARY OR APPROPRIATE IN CONNECTION WITH THIS AGREEMENT.  EACH OF NEPTUNE AND
GOLDEN SPREAD ACKNOWLEDGES AND AGREES THAT SUCH AGENCY AND PROXY ARE COUPLED
WITH AN INTEREST, AND ARE THEREFORE IRREVOCABLE WITHOUT THE CONSENT OF SELLER’S
REPRESENTATIVE AND SHALL SURVIVE THE BANKRUPTCY, DISSOLUTION OR LIQUIDATION OF
EITHER OR BOTH OF NEPTUNE OR GOLDEN SPREAD.  ALL DECISIONS AND ACTS BY SELLER’S
REPRESENTATIVE SHALL BE BINDING UPON EACH OF NEPTUNE AND GOLDEN SPREAD, AND
NEITHER NEPTUNE NOR GOLDEN SPREAD SHALL HAVE THE RIGHT TO OBJECT, DISSENT AND
PROTEST OR OTHERWISE CONTEST THE SAME.


 


(C)                                  IN THE EVENT THAT THE PERSON AUTHORIZED
HEREUNDER AS SELLER’S REPRESENTATIVE SHALL RESIGN OR OTHERWISE FAIL TO ACT ON
BEHALF OF SELLER FOR ANY REASON, A SUBSTITUTE SELLER’S REPRESENTATIVE SHALL BE
ELECTED BY PROMPT ACTION OF NEPTUNE AND GOLDEN SPREAD. APOLLO PRODUCTION AND
APOLLO, HOWEVER, SHALL BE CONCLUSIVELY ENTITLED TO CONTINUE TO RELY UPON THE
AUTHORITY HEREIN GRANTED TO KEN KELLEY AS SELLER’S REPRESENTATIVE UNTIL SUCH
TIME AS NEPTUNE AND GOLDEN SPREAD SHALL HAVE NOTIFIED THEM, IN WRITING, OF HIS
REMOVAL FROM OFFICE.


 


(D)                                 SELLER’S REPRESENTATIVE IS AUTHORIZED TO ACT
ON BEHALF OF THE SELLER NOTWITHSTANDING ANY DISPUTE OR DISAGREEMENT AMONG
NEPTUNE, GOLDEN SPREAD, THEIR OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS,
BENEFICIARIES OR THE FAMILIES THEREOF, AND APOLLO AND APOLLO PRODUCTION SHALL BE
ENTITLED TO RELY ON ANY AND ALL ACTION TAKEN BY SELLER’S REPRESENTATIVE WITHOUT
ANY LIABILITY TO, OR OBLIGATION TO MAKE ANY INQUIRY OF NEPTUNE OR GOLDEN SPREAD
UNDER ANY CIRCUMSTANCES, EVEN IF APOLLO OR APOLLO PRODUCTION SHALL BE AWARE OF
ANY ACTUAL OR POTENTIAL DISPUTE OR DISAGREEMENT AMONG THE AFOREMENTIONED. 
APOLLO AND APOLLO PRODUCTION ARE EXPRESSLY AUTHORIZED TO RELY ON THE GENUINENESS
OF THE SIGNATURE OF SELLER’S REPRESENTATIVE AND, UPON RECEIPT OF ANY WRITING
WHICH REASONABLY APPEARS TO HAVE BEEN SIGNED BY A REPRESENTATIVE OF SELLER’S
REPRESENTATIVE MAY ACT UPON THE SAME WITHOUT ANY FURTHER DUTY OF INQUIRY AS TO
THE GENUINENESS OF THE WRITING.


 


(E)                                  NEITHER SELLER’S REPRESENTATIVE NOR ANY
AGENT EMPLOYED BY HIM SHALL BE LIABLE TO NEPTUNE OR GOLDEN SPREAD RELATING TO
THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT FOR ANY ERRORS IN JUDGMENT,
NEGLIGENCE, OVERSIGHT, BREACH OF DUTY OR OTHERWISE EXCEPT TO THE EXTENT IT IS
FINALLY DETERMINED IN A COURT OF COMPETENT JURISDICTION BY CLEAR AND CONVINCING
EVIDENCE THAT THE ACTIONS TAKEN OR NOT TAKEN BY SELLER’S REPRESENTATIVE
CONSTITUTED ACTUAL FRAUD OR WERE TAKEN OR NOT TAKEN WILLFULLY AND IN BAD FAITH. 
SELLER’S REPRESENTATIVE SHALL BE INDEMNIFIED AND HELD HARMLESS BY SELLER AGAINST
ALL CLAIMS PAID OR INCURRED IN CONNECTION WITH ANY ACTION, SUIT, PROCEEDING OR
CLAIM TO WHICH SELLER’S REPRESENTATIVE IS MADE A PARTY BY REASON OF THE FACT
THAT IT WAS ACTING AS SELLER’S REPRESENTATIVE PURSUANT TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT

 

34

--------------------------------------------------------------------------------


 


SELLER’S REPRESENTATIVE SHALL NOT BE ENTITLED TO INDEMNIFICATION HEREUNDER TO
THE EXTENT IT IS FINALLY DETERMINED IN A COURT OF COMPETENT JURISDICTION BY
CLEAR AND CONVINCING EVIDENCE THAT THE ACTIONS TAKEN OR NOT TAKEN BY SELLER’S
REPRESENTATIVE CONSTITUTED ACTUAL FRAUD OR WERE TAKEN OR NOT TAKEN WILLFULLY IN
BAD FAITH.  SELLER’S REPRESENTATIVE SHALL BE PROTECTED IN ACTING UPON ANY
NOTICE, STATEMENT OR CERTIFICATE BELIEVED BY HIM TO BE GENUINE AND TO HAVE BEEN
FURNISHED BY THE APPROPRIATE PERSON AND IN ACTING OR REFUSING TO ACT IN GOOD
FAITH OR ANY MATTER.


 


10.15.                  PUBLICITY.  ALL NOTICES TO THIRD PARTIES AND OTHER
PUBLICITY CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY
SUBSEQUENT TERMINATION OF THIS AGREEMENT, SHALL BE JOINTLY PLANNED AND
COORDINATED BY AND BETWEEN SELLER AND APOLLO PRODUCTION.  NO PARTY SHALL ACT
UNILATERALLY IN THIS REGARD WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHERS;
PROVIDED, HOWEVER, THAT SUCH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  IT IS
UNDERSTOOD THAT THIS PROVISION SHALL NEVER PREVENT ANY PARTY FROM COMPLYING WITH
ANY APPLICABLE PUBLIC DISCLOSURE REQUIREMENTS; PROVIDED, HOWEVER, THAT NEITHER
PARTY MAY DISCLOSE OR MAKE PUBLIC THE WORK PRODUCT OF ANY CERTIFIED PUBLIC
ACCOUNTANTS PROVIDING SERVICES FOR ANOTHER PARTY WITHOUT GIVING SUCH CERTIFIED
PUBLIC ACCOUNTANTS THE OPPORTUNITY TO REVIEW, COMMENT UPON, AND APPROVE OF ANY
SUCH DISCLOSURE OR PUBLICATION.


 


10.16.                  EXPENSES.  EACH PARTY TO THIS AGREEMENT SHALL PAY ALL
EXPENSES INCURRED BY IT OR ON ITS BEHALF IN CONNECTION WITH THE PREPARATION,
AUTHORIZATION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREUNDER, INCLUDING BUT NOT LIMITED TO, ALL FEES AND EXPENSES OF
AGENTS, REPRESENTATIVES, COUNSEL, AND ACCOUNTANTS ENGAGED BY SUCH PARTY.


 


10.17.                  CONFIDENTIALITY AGREEMENT.  THE PARTIES AGREE THAT THE
CONFIDENTIALITY AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, AND EACH PARTY
AGREES TO COMPLY WITH ITS TERMS AND CONDITIONS.


 


10.18.                  DISCLOSURE SCHEDULES; INTERPRETATION.  ANY MATTER SET
FORTH IN A DISCLOSURE SCHEDULE SHALL BE DEEMED DISCLOSURE ALSO FOR PURPOSES OF
ANY OTHER SECTIONS OR DISCLOSURE SCHEDULES IN THIS AGREEMENT TO WHICH IT MAY
RELATE.  FAILURE TO PROVIDE A CROSS REFERENCE TO OTHER APPLICABLE SECTIONS
CONTAINED IN THE AGREEMENT OR DISCLOSURE SCHEDULES SHALL NOT, HOWEVER, BE DEEMED
A FAILURE TO DISCLOSE UNLESS A REASONABLE PERSON WOULD BE UNABLE TO DETERMINE
THAT THE DISCLOSURE CONTAINED IN SUCH SECTION OR DISCLOSURE SCHEDULE CONTAINS
ENOUGH INFORMATION TO QUALIFY OR OTHERWISE APPLY TO OTHER REPRESENTATIONS,
SECTIONS OR DISCLOSURE SCHEDULES CONTAINED IN THIS AGREEMENT.


 


10.19.                  CONFIDENTIAL INFORMATION.  PRIOR TO THE CLOSING DATE AND
THEREAFTER IF THE CLOSING FAILS TO OCCUR, APOLLO, APOLLO PRODUCTION, AND THEIR
REPRESENTATIVES AND SELLER AND ITS REPRESENTATIVES WILL HOLD IN STRICT
CONFIDENCE, ALL DATA AND INFORMATION OBTAINED REGARDING THE OTHER, THEIR ASSETS,
THE OPERATIONS, AND FINANCIAL STATUS OBTAINED IN CONNECTION WITH THIS
TRANSACTION AND THE TERMS OF THIS AGREEMENT.  EXCEPT AS MAY BE REQUIRED BY LAW
OR ANY GOVERNMENTAL AUTHORITY, OR TO OBTAIN ANY CONSENTS OR APPROVALS REQUIRED
BY THIS AGREEMENT, OR TO THEIR RESPECTIVE ATTORNEYS, ACCOUNTANTS, LENDERS,
INSURERS, UTILITY PROVIDERS AND CONSULTANTS, SELLER, APOLLO, AND APOLLO
PRODUCTION WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PART(IES),
MAKE ANY DISCLOSURE TO THIRD PERSONS OR PARTIES OF THE TERMS OF THIS AGREEMENT
OR ANY OTHER MATTER RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
APOLLO, APOLLO PRODUCTION AND SELLER WILL USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO AVOID SUCH PUBLICITY IN

 

35

--------------------------------------------------------------------------------


 


ANY NEWSPAPER OR MAGAZINE, OR ON ANY RADIO OR TELEVISION STATION, OR THROUGH ANY
OTHER MEDIUM OF PUBLICATION.


 


10.20.                  JOINT AND SEVERAL LIABILITY.  THE LIABILITY AND
OBLIGATIONS OF NEPTUNE AND GOLDEN SPREAD HEREUNDER SHALL BE JOINT AND SEVERAL,
AND THE LIABILITY AND OBLIGATIONS OF APOLLO AND APOLLO LNG UNDER THIS AGREEMENT
SHALL BE JOINT AND SEVERAL.


 


10.21.                  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE SUBJECT MATTER CONTAINED IN THIS
AGREEMENT.  ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS OF THE PARTIES, ORAL OR WRITTEN, ARE SUPERSEDED BY AND MERGED IN
THIS AGREEMENT.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS AGREEMENT WILL
BE BINDING UNLESS IN WRITING AND EXECUTED BY APOLLO, APOLLO PRODUCTION AND
SELLER.


 


10.22.                  KEN KELLEY GOODWILL AND LIABILITY.  KEN KELLEY IS
ENTERING INTO THIS AGREEMENT SOLELY FOR THE PURPOSE OF CONVEYING THE KEN KELLEY
GOODWILL AND RECEIVING AS CONSIDERATION THEREFOR, THE APOLLO SHARES ALLOCABLE TO
KEN KELLEY.  KEN KELLEY MAKES NO REPRESENTATIONS, WARRANTIES, COVENANTS, OR
AGREEMENTS WITH RESPECT TO THE STOCK, OR WITH RESPECT TO THE OBLIGATIONS,
REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS OF SELLER HEREUNDER, OR
OTHERWISE WITH RESPECT TO THIS AGREEMENT AND THE MATTERS CONTEMPLATED HEREUNDER;
IT BEING EXPRESSLY UNDERSTOOD AND AGREED THAT KEN KELLEY SHALL HAVE NO LIABILITY
WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER.  IT IS EXPRESSLY UNDERSTOOD AND AGREED, HOWEVER, THAT ALL OF THE
OBLIGATIONS OF APOLLO AND APOLLO PRODUCTION HEREUNDER, INCLUDING ALL
REPRESENTATIONS, COVENANTS, AND AGREEMENTS OF APOLLO AND APOLLO PRODUCTION,
SHALL INURE DIRECTLY TO THE BENEFIT OF KEN KELLEY, AND THAT EITHER KEN KELLEY OR
SELLER MAY ENFORCE THE OBLIGATIONS OF APOLLO AND APOLLO PRODUCTION, WITH RESPECT
TO THE APOLLO SHARES RECEIVED BY KEN KELLEY.

 

36

--------------------------------------------------------------------------------


 

WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
set forth above.

 

 

APOLLO RESOURCES INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

37

--------------------------------------------------------------------------------


 

 

APOLLO PRODUCTION & OPERATING, INC.

 

 

 

 

 

By:

 

 

 

38

--------------------------------------------------------------------------------


 

 

NEPTUNE LEASING, INC.

 

 

 

 

 

By:

 

 

 

39

--------------------------------------------------------------------------------


 

 

GOLDEN SPREAD ENERGY, INC.

 

 

 

 

 

By:

 

 

 

40

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Ken Kelley

 

41

--------------------------------------------------------------------------------